Exhibit 10.1

DISTRIBUTION AGREEMENT

May 16, 2016

J.P. Morgan Securities LLC

383 Madison Avenue

New York, New York 10179

HSBC Securities (USA) Inc.

452 Fifth Avenue

New York, New York 10018

Ladies and Gentlemen:

Freeport-McMoRan Inc., a Delaware corporation (the “Company”), and Noble
Drilling (U.S.) LLC, a Delaware limited liability company (the “Selling
Stockholder”), confirm their agreement with each of J.P. Morgan Securities LLC
and HSBC Securities (USA) Inc., as agent and/or principal under any Terms
Agreement (as defined in Section 1(a) below) (each, an “Agent”, and,
collectively, the “Agents”), with respect to the sale from time to time by the
Selling Stockholder, in the manner and subject to the terms and conditions
described below in this Distribution Agreement (this “Agreement”), of shares
(the “Shares”) of common stock, $0.10 par value per share (the “Common Stock”),
of the Company having an aggregate Gross Sales Price (as defined in Section 1(a)
below) of up to $540,000,000 (the “Maximum Amount”) on the terms set forth in
Section 1 of this Agreement. The Shares are described in the Prospectus referred
to below. The Company, Freeport-McMoRan Oil & Gas LLC and the Selling
Stockholder entered into a Settlement and Termination Agreement dated as of
May 10, 2016 (the “Settlement Agreement”).

The Company has filed with the Securities and Exchange Commission (the
“Commission”) a registration statement on Form S-3 (No. 333-206257) that became
automatically effective upon filing with the Commission on August 10, 2015 for
the registration of the Shares and other securities of the Company under the
Securities Act of 1933, as amended, and the rules and regulations of the
Commission thereunder (collectively, the “Act”); the Registration Statement (as
defined below) sets forth the material terms of the offering, sale and plan of
distribution of the Shares and contains additional information concerning the
Company and its business. Except where the context otherwise requires,
“Registration Statement”, as used herein, means the registration statement, as
amended at the time of such registration statement’s effectiveness for purposes
of Section 11 of the Act, as such section applies to the Agents, including
(1) all documents filed as a part thereof or incorporated, or deemed to be
incorporated, by reference therein and (2) any information contained or
incorporated by reference in a prospectus filed with the Commission pursuant to
Rule 424(b) under the Act, to the extent such information is deemed, pursuant to
Rule 430B or Rule 430C under the Act, to be part of the registration statement
at the effective time. Except where the context otherwise requires, “Basic
Prospectus”, as used herein, means the prospectus dated August 10, 2015, filed
as part of the Registration Statement, including the documents incorporated by
reference therein as of the date of such prospectus. Except where the context
otherwise requires, “Prospectus Supplement”, as used herein, means the most
recent prospectus supplement relating to the Shares, to be filed by the Company
with the Commission pursuant to Rule 424(b) under the Act on or before the



--------------------------------------------------------------------------------

second business day after the date of its first use in connection with a public
offering or sale of Shares pursuant hereto (or such earlier time as may be
required under the Act), in the form furnished by the Company to the Agents in
connection with the offering of the Shares. Except where the context otherwise
requires, “Prospectus”, as used herein, means the Prospectus Supplement (and any
additional prospectus supplement prepared in accordance with the provisions of
Sections 5(b) or 5(h) of this Agreement and filed in accordance with the
provisions of Rule 424(b)) together with the Basic Prospectus attached to or
used with the Prospectus Supplement. “Permitted Free Writing Prospectuses”, as
used herein, has the meaning set forth in Section 3(b). Any reference herein to
the Registration Statement, the Basic Prospectus, the Prospectus Supplement, the
Prospectus or any Permitted Free Writing Prospectus shall, unless otherwise
stated, be deemed to refer to and include the documents, if any, incorporated,
or deemed to be incorporated, by reference therein (the “Incorporated
Documents”), including, unless the context otherwise requires, the documents, if
any, filed as exhibits to such Incorporated Documents. Any reference herein to
the terms “amend”, “amendment” or “supplement” with respect to the Registration
Statement, the Basic Prospectus, the Prospectus Supplement, the Prospectus or
any Permitted Free Writing Prospectus shall, unless stated otherwise, be deemed
to refer to and include the filing of any document under the Securities Exchange
Act of 1934, as amended, and the rules and regulations of the Commission
thereunder (collectively, the “Exchange Act”) on or after the initial effective
date of the Registration Statement or the date of the Basic Prospectus, the
Prospectus Supplement, the Prospectus or such Permitted Free Writing Prospectus,
as the case may be, and deemed to be incorporated therein by reference.

The Company, the Selling Stockholder and each Agent agree as follows:

 

  1. Sale.

 

  (a)

Upon the basis of the representations and warranties and subject to the terms
and conditions set forth herein, on any Exchange Business Day (as defined below)
selected by the Selling Stockholder, the Selling Stockholder and such Agent
shall enter into an agreement in accordance with Section 2 hereof regarding the
number of Shares to be placed by such Agent, as agent, and the manner in which
and other terms upon which such placement is to occur (each such transaction
being referred to as an “Agency Transaction”). Pursuant to an Agency
Transaction, the Selling Stockholder may submit its orders to any Agent selected
by the Selling Stockholder as the Agents’ representative in writing (the “Direct
Seller”). The Selling Stockholder may also offer to sell the Shares directly to
an Agent, as principal, in which event the Selling Stockholder, the Company and
such Agent will enter into a separate agreement (each, a “Terms Agreement”) in
substantially the form of Exhibit F hereto (with such changes thereto as may be
agreed upon by the Selling Stockholder and such Agent to accommodate a
transaction involving more than one Agent), relating to such sale in accordance
with Section 2(f) of this Agreement. As used in this Agreement, (i) the “Term”
shall be the period commencing on the date hereof and ending on the earlier of
(x) the date on which the Gross Sales Price of Shares sold pursuant to this
Agreement and any Terms Agreement is equal to the Maximum Amount and (y) the
termination of this Agreement pursuant to Section 9 or 10 hereof (the
“Termination Date”), (ii) an

 

2



--------------------------------------------------------------------------------

  “Exchange Business Day” means any day during the Term that is a trading day
for the Exchange, (iii) “Exchange” means the New York Stock Exchange,
(iv) “VWAP” means, with respect to any Share, the volume-weighted average price
per share of Common Stock (as reported by Bloomberg L.P. on page FCX <Equity>
AQR <Go>) for the Exchange Business Day on which the Selling Stockholder submits
an order to any Agent to sell such Share (without regard to after-hours trading
or any other trading outside the regular trading session trading hours)(or if
such volume-weighted average price is unavailable or manifestly incorrect, the
market value of one share of Common Stock on such Exchange Business Day, as
determined by the Agent in good faith and in a commercially reasonable manner);
provided that if the Selling Stockholder submits an order to any Agent to sell
Shares pursuant to any Agency Transaction or any Placement (as defined below)
after 9:00 a.m. New York City time, the calculation of VWAP with respect to such
Shares described in this clause (iv) shall begin 30 minutes after the Company
notifies the Selling Stockholder of any Stock Issuance (as defined in the
Settlement Agreement) pursuant to the Settlement Agreement, (v) “Gross Sales
Price” means, with respect to any Share sold through any Agent in any Agency
Transaction pursuant to this Agreement, the greater of (x) VWAP for such Share
and (y) the floor price per share previously agreed to among the parties hereto
(the “Floor Price”), and (vi) “Net Sales Price” means, with respect to any Share
sold through the Agent in any Agency Transaction pursuant to this Agreement, the
Gross Sales Price of such Share less the Agent’s commissions and fees with
respect to such Share.

 

  (b) Subject to the terms and conditions set forth below, the Selling
Stockholder appoints each Agent as agent in connection with the offer and sale
of Shares in any Agency Transactions entered into hereunder.

 

  (c) Each Agent, as agent in any Agency Transaction, hereby covenants and
agrees, severally and not jointly, not to make any sales of the Shares on behalf
of the Selling Stockholder pursuant to this Agreement other than (i) by means of
ordinary brokers’ transactions between members of the Exchange that qualify for
delivery of a Prospectus in accordance with Rule 153 under the Act and meet the
definition of an “at the market offering” under Rule 415(a)(4) under the Act
(such transactions are hereinafter referred to as “At the Market Offerings”) and
(ii) such other sales of the Shares on behalf of the Selling Stockholder in its
capacity as agent of the Selling Stockholder as shall be agreed by the Selling
Stockholder and such Agent in writing.

 

  (d) If Shares are to be sold in an Agency Transaction in an At the Market
Offering, the applicable Agent will confirm in writing to the Selling
Stockholder and the Company the number of Shares sold in an Agency Transaction
on any Exchange Business Day, the VWAP for such Shares, the aggregate Gross
Sales Price and the aggregate Net Sales Price for all Shares sold in such Agency
Transaction on such date no later than the opening of trading on the day
immediately following such Exchange Business Day.

 

3



--------------------------------------------------------------------------------

  (e) If the Selling Stockholder shall default on its obligation to deliver
Shares to an Agent pursuant to the terms of any Agency Transaction or any Terms
Agreement, (i) the Selling Stockholder shall hold such Agent harmless against
any loss, claim or damage arising from or as a result of such default by the
Selling Stockholder and (ii) notwithstanding such default, pay to such Agent any
commission or fee to which such Agent would otherwise be entitled in connection
with such sale.

 

  (f) The Selling Stockholder acknowledges and agrees that no Agent shall be
under any obligation to purchase Shares on a principal basis pursuant to this
Agreement, except as may otherwise be specifically agreed by such Agent and the
Selling Stockholder in a Terms Agreement.

 

  2. Transaction Acceptances.

 

  (a) The Selling Stockholder may, from time to time during the Term, propose to
an Agent that the Selling Stockholder and such Agent enter into an Agency
Transaction, to be executed on a specified Exchange Business Day or over a
specified period of Exchange Business Days, which proposal shall be made to such
Agent by any means permissible under Section 12 hereof and shall set forth the
information below (each, a “Transaction Proposal”). Such Agent shall promptly
send to the Selling Stockholder by any means permissible under Section 12 hereof
a notice (each, a “Transaction Acceptance”), confirming the agreed terms of such
proposed Agency Transaction as set forth in such Transaction Proposal whereupon
such Agency Transaction shall become a binding agreement between the Selling
Stockholder and such Agent. The Selling Stockholder shall notify each Agent to
which the Selling Stockholder submits an order to sell Shares in an Agency
Transaction no later than 15 minutes after the Company notifies the Selling
Stockholder of any Stock Issuance (as defined in the Settlement Agreement)
pursuant to the Settlement Agreement. In no event shall the Selling Stockholder
submit after 1:15 p.m. New York City time on any day any order to any Agent to
sell any Shares in any Agency Transaction on such day. Each Transaction Proposal
shall specify:

(i) the Exchange Business Day(s) on which the Shares subject to such Agency
Transaction are to be sold (each, a “Purchase Date”);

(ii) the number of Shares to be sold by such Agent (the “Specified Number of
Shares”) on each such Purchase Date(s); provided that (x) no Agent shall have
any obligation to sell any Shares on any Purchase Date in excess of (A) if such
Agent received the applicable order to sell Shares before 9:00 a.m. New York
City time on such Purchase Date, 20% of the simple average trading volume of
Common Shares for the five consecutive trading days immediately preceding such
Purchase Date or (B) if such Agent received the applicable order to sell Shares
at or after 9:00 a.m. New York City time on such Purchase Date, 10% of the
simple average trading volume of Common Shares for the five consecutive trading
days immediately preceding such Purchase Date, (y) if at any time on any
Purchase Date, the price per share of Common Stock on the

 

4



--------------------------------------------------------------------------------

Exchange is below the Floor Price, each Agent may, at its sole discretion,
terminate or suspend the sale of any unsold Shares and such Agent shall have no
obligation to sell any unsold Shares on such Purchase Date, and such Agent shall
notify the Selling Stockholder of the number of any unsold Shares no later than
the end of the day on such Purchase Date and (z) in no event shall the Selling
Stockholder reject any Stock Issuance (as defined in the Settlement Agreement)
with respect to any Shares other than unsold Shares that are subject to a notice
received by the Selling Stockholder from any Agent in accordance with clause (y)
of this Section 2(a)(ii); and

(iii) if such Agent will be acting as the Direct Seller with respect to the
Shares subject to such Transaction.

Each of the Company and the Selling Stockholder shall have responsibility for
maintaining records with respect to the aggregate Gross Sales Price for all
Shares sold hereunder or under any Terms Agreement, or for otherwise monitoring
the availability of Shares for sale under the Registration Statement. The
Selling Stockholder or the applicable Agent may, upon notice to the other by any
means permissible under Section 12 hereof, suspend or terminate the offering of
the Shares pursuant to any Agency Transaction or any Placement if in the
judgment of such Agent it is impracticable or inadvisable to proceed with such
offering; provided, however, that such suspension or termination shall not
affect or impair the Selling Stockholder’s or such Agent’s respective
obligations with respect to the Shares sold hereunder prior to the giving of
such notice. Notwithstanding the foregoing, if the terms of any Agency
Transaction or any Placement contemplate that Shares shall be sold on more than
one Purchase Date, then the Selling Stockholder and the applicable Agent shall
mutually agree to such additional terms and conditions as they deem necessary in
respect of such multiple Purchase Dates, and such additional terms and
conditions shall be set forth in the relevant Transaction Proposal and confirmed
by the relevant Transaction Acceptance or in the relevant Terms Agreement, as
applicable, and be binding to the same extent as any other terms contained
therein.

 

  (b) An Agent’s fees and commissions payable by the Selling Stockholder with
respect to each Share sold in any Agency Transaction shall be a percentage, not
to exceed 1.50%, of the VWAP for such Share.

 

  (c)

The Purchase Date(s) of the Shares deliverable pursuant to any Transaction
Acceptance shall be set forth in the relevant Transaction Proposal and confirmed
by the relevant Transaction Acceptance. Payment of the Net Sales Price for each
Share sold by the Selling Stockholder on any Purchase Date pursuant to a
Transaction Acceptance shall be made to the Selling Stockholder by federal funds
wire transfer to the account of the Selling Stockholder, the details of which
are set forth on Schedule III hereto, against delivery of such Shares to the
applicable Agent’s account, or an account of such Agent’s designee, at The
Depository Trust Company through its Deposit and Withdrawal at Custodian System
(“DWAC”), or by such other means of delivery as may be agreed to by the Selling
Stockholder

 

5



--------------------------------------------------------------------------------

  and such Agent. Such payment and delivery shall be made at or about 10:00
a.m., local time in New York, New York, on the third Exchange Business Day (or
such other day as may, from time to time, become standard industry practice for
settlement of such a securities issuance) following each Purchase Date (each, a
“Closing Date”).

 

  (d) Under no circumstances shall the Gross Sales Price of the Shares sold
pursuant to this Agreement and any Terms Agreements exceed the Maximum Amount.

 

  (e) If any party hereto has reason to believe that the exemptive provisions
set forth in Rule 101(c)(1) of Regulation M under the Exchange Act are not
satisfied with respect to the Shares, it shall promptly notify the other parties
hereto and sales of the Shares under this Agreement, any Transaction Acceptance
or any Terms Agreement shall be suspended until that or other exemptive
provisions have been satisfied in the judgment of each party hereto. On or prior
to the delivery of a prospectus that is required (whether physically or through
compliance with Rule 172 under the Act or any similar rule) in connection with
the offering or sale of the Shares, the applicable Agent with respect to such
sale of the Shares shall calculate the average daily trading volume (as defined
by Rule 100 of Regulation M under the Exchange Act) of the Common Stock based on
market data provided by Bloomberg L.P. or such other sources as agreed upon by
such Agent and the Selling Stockholder.

 

  (f) (i) If the Selling Stockholder wishes to issue and sell the Shares
pursuant to this Agreement but other than as set forth in Section 2(a) of this
Agreement (each such sale, a “Placement”), it will notify the applicable Agent
of the proposed terms of such Placement. If such Agent, acting as principal,
wishes to accept such proposed terms (which it may decline to do for any reason
in its sole discretion) or, following discussions with the Selling Stockholder,
wishes to accept amended terms, such Agent and the Selling Stockholder will
enter into a Terms Agreement setting forth the terms of such Placement.

(ii) The terms set forth in a Terms Agreement will not be binding on the Selling
Stockholder or an Agent unless and until the Selling Stockholder and such Agent
have each executed such Terms Agreement accepting all of the terms of such Terms
Agreement. In the event of a conflict between the terms of this Agreement and
the terms of a Terms Agreement, the terms of such Terms Agreement will control.

 

  (g)

Each sale of the Shares to an Agent in a Placement shall be made in accordance
with the terms of this Agreement and a Terms Agreement, which will provide for
the sale of such Shares to, and the purchase thereof by, such Agent. A Terms
Agreement may also specify certain provisions relating to the reoffering of such
Shares by such Agent. The commitment of an Agent to purchase the Shares pursuant
to any Terms Agreement shall be deemed to have been made on the basis of the
representations and warranties of the Company and the Selling Stockholder herein
contained and shall be subject to the terms and conditions

 

6



--------------------------------------------------------------------------------

  herein set forth. Any such Terms Agreement shall specify the number of the
Shares to be purchased by the applicable Agent pursuant thereto, the price to be
paid to the Selling Stockholder for such Shares, any provisions relating to
rights of, and default by, underwriters, if any, acting together with such Agent
in the reoffering of the Shares, the time and date (each such time and date
being referred to herein as a “Time of Delivery”) and the place of delivery of
and payment for such Shares.

 

  (h) The Company and the Selling Stockholder each agree that any offer to sell,
any solicitation of an offer to buy, or any sales of Shares or any other equity
security of the Company during the Term shall be effected by or through only one
of the Agents on any single given day, and in no event by more than one Agent,
and the Selling Stockholder shall in no event request that more than one Agent
sell Shares on the same day; provided, however, that the foregoing limitation
shall not apply to the Company with respect to (i) the exercise of any option,
warrant, right or any conversion privilege set forth in the instrument governing
such security or (ii) sales solely to employees or security holders of the
Company or its subsidiaries, or to a trustee or other person acquiring such
securities for the accounts of such persons.

 

  (i) Notwithstanding any other provision of this Agreement, the Company shall
not make any Stock Issuance (as defined in the Settlement Agreement) and the
Selling Stockholder shall not offer, sell or deliver, or request the offer or
sale, of any Shares pursuant to this Agreement (whether in an Agency Transaction
or a Placement) and, by notice to each Agent given by telephone (confirmed
promptly by email), shall cancel any instructions for the offer or sale of any
Shares, and no Agent shall be obligated to, and if so notified by the Selling
Stockholder shall not, offer or sell any Shares, (i) during any period in which
the Company or the Selling Stockholder is in possession of material non-public
information concerning or relating to the Company or (ii) at any time from and
including the date on which the Company shall issue a press release containing,
or shall otherwise publicly announce, its earnings, revenues or other results of
operations for a quarterly or annual period (an “Earnings Announcement”) through
and including the time that is 24 hours after the time that the Company files a
Quarterly Report on Form 10-Q or an Annual Report on Form 10-K that includes
consolidated financial statements as of and for the same period or periods, as
the case may be, covered by such Earnings Announcement.

3. Representations and Warranties of the Company. The Company represents and
warrants to each Agent and the Selling Stockholder, on and as of (i) the date
hereof, (ii) each date on which the Selling Stockholder receives a Transaction
Acceptance (a “Time of Acceptance”), (iii) each date on which there is a Stock
Issuance (as defined in the Settlement Agreement), (iv) each Time of Sale (as
defined below) and (v) each Closing Date (each such date listed in (i) through
(iv), a “Representation Date”) that:

 

7



--------------------------------------------------------------------------------

  (a) There is no order preventing or suspending the use of the Registration
Statement or the Prospectus; the Registration Statement complied when it
initially became effective, complies as of the date hereof and, as amended or
supplemented, at each Representation Date will comply, in all material respects,
with the requirements of the Act; the conditions to the use of Form S-3 in
connection with the offering and sale of the Shares as contemplated hereby have
been satisfied; the Registration Statement meets, and the offering and sale of
the Shares as contemplated hereby comply with, the requirements of Rule 415
under the Act (including, without limitation, Rule 415(a)(5)); the Prospectus
complied or will comply, at the time it was or will be filed with the
Commission, and will comply, as then amended or supplemented, as of each
Representation Date, in all material respects, with the requirements of the Act;
the Registration Statement did not, as of the time of its initial effectiveness,
and does not or will not, as then amended or supplemented, as of each
Representation Date, contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading; as of each Representation Date, the
Prospectus, as then amended or supplemented, together with all of the then
issued Permitted Free Writing Prospectuses, if any, will not contain an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided, however, that the Company makes no
representation or warranty with respect to any statement contained in the
Registration Statement, the Prospectus or any Permitted Free Writing Prospectus
in reliance upon and in conformity with (x) information concerning the Selling
Stockholder and furnished in writing by or on behalf of the Selling Stockholder
expressly for use in the Registration Statement, the Prospectus or such
Permitted Free Writing Prospectus, which consists of the information set forth
on Schedule II-A hereto (the “Selling Stockholder Information”) or
(y) information concerning the Agents and furnished in writing by or on behalf
of the Agents expressly for use in the Registration Statement, the Prospectus or
such Permitted Free Writing Prospectus, which consists of the information set
forth on Schedule II-B hereto (the “Agent Information”). “Time of Sale” means,
(i) with respect to each sale of Shares pursuant to this Agreement, the time of
the Agents’ initial entry into contracts with investors for the sale of such
Shares and (ii) with respect to each sale of Shares pursuant to any relevant
Terms Agreement, the time of sale of such Shares.

 

  (b)

Prior to the execution of this Agreement, the Company has not, directly or
indirectly, offered or sold any of the Shares by means of any “prospectus”
(within the meaning of the Act) or used any “prospectus” (within the meaning of
the Act) in connection with the offer or sale of the Shares, in each case other
than (i) the Basic Prospectus and (ii) the prospectus supplement used in
connection with the registration of the Shares to be issued by the Company to
Noble pursuant to the Settlement Agreement. The Company represents and agrees
that, unless it obtains the prior consent of the Agents, until the termination
of this Agreement, it has not made and will not make any offer relating to the
Shares that would constitute an “issuer free writing prospectus”, as defined in
Rule 433 under the Act, or that would otherwise constitute a “free writing
prospectus”, as defined in Rule 405 under the Act. Any such free writing
prospectus relating to the Shares consented

 

8



--------------------------------------------------------------------------------

  to by the Agents is hereinafter referred to as a “Permitted Free Writing
Prospectus”. The Company represents that it has complied and will comply in all
material respects with the requirements of Rule 433 under the Act applicable to
any Permitted Free Writing Prospectus, including timely filing with the
Commission where required, legending and record keeping. The conditions set
forth in one or more of subclauses (i) through (iv), inclusive, of
Rule 433(b)(1) under the Act are satisfied, and the registration statement
relating to the offering of the Shares contemplated hereby, as initially filed
with the Commission, includes a prospectus that, other than by reason of
Rule 433 or Rule 431 under the Act, satisfies the requirements of Section 10 of
the Act; none of the Company, the Selling Stockholder or the Agents is
disqualified, by reason of subsection (f) or (g) of Rule 164 under the Act, from
using, in connection with the offer and sale of the Shares, “free writing
prospectuses” (as defined in Rule 405 under the Act) pursuant to Rules 164 and
433 under the Act; the Company is not an “ineligible issuer” (as defined in
Rule 405 under the Act) as of each eligibility determination date for purposes
of Rules 164 and 433 under the Act with respect to the offering of the Shares
contemplated by the Registration Statement.

 

  (c) The Incorporated Documents, when they were filed with the Commission,
conformed in all material respects to the requirements of the Act or the
Exchange Act, as applicable, and none of such documents contained an untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; and any further
documents so filed and incorporated by reference in the Registration Statement,
the Prospectus or any Permitted Free Writing Prospectus, when such documents
become effective or are filed with the Commission, as the case may be, will
conform in all material respects to the requirements of the Act or the Exchange
Act, as applicable.

 

  (d)

The consolidated financial statements of the Company and its subsidiaries and
the related notes thereto included or incorporated by reference in the
Registration Statement, the Prospectus and any Permitted Free Writing Prospectus
comply in all material respects with the applicable requirements of the Act and
the Exchange Act, as applicable, and present fairly the financial position of
the Company and its consolidated subsidiaries as of the dates indicated and the
results of their operations and the changes in their cash flows for the periods
specified; such financial statements have been prepared in conformity with
generally accepted accounting principles (“GAAP”) applied on a consistent basis
throughout the periods covered thereby, except as otherwise disclosed in the
financial statement footnotes, and the supporting schedules included or
incorporated by reference in the Registration Statement, the Prospectus and any
Permitted Free Writing Prospectus present fairly the information required to be
stated therein; the other financial information included or incorporated by
reference in the Registration Statement, the Prospectus and any Permitted Free
Writing Prospectus has been derived from the accounting records of the Company
and its subsidiaries and presents fairly the information shown thereby; and any
pro forma financial information and the related notes thereto included or
incorporated by reference in

 

9



--------------------------------------------------------------------------------

  the Registration Statement, the Prospectus and any Permitted Free Writing
Prospectus have been prepared in accordance with the applicable requirements of
the Act and the Exchange Act, as applicable, and the assumptions underlying such
pro forma financial information are reasonable and are included or incorporated
by reference in the Registration Statement, the Prospectus and any such
Permitted Free Writing Prospectus.

 

  (e) Since the date of the most recent financial statements of the Company
included or incorporated by reference in the Registration Statement, the
Prospectus and any Permitted Free Writing Prospectus, (i) no material change in
the capital stock or long-term debt of the Company or any of its subsidiaries
has occurred, (ii) no dividend or distribution of any kind has been declared,
set aside for payment, paid or made by the Company on any class of capital
stock, (iii) there has not been any material adverse change, nor any development
that would reasonably be expected to have a material adverse change, in or
affecting the business, properties, management, financial position, results of
operations or prospects of the Company and its subsidiaries, taken as a whole,
(iv) neither the Company nor any of its subsidiaries has entered into any
transaction or agreement that is material to the Company and its subsidiaries,
taken as a whole, or incurred any liability or obligation, direct or contingent,
that is material to the Company and its subsidiaries, taken as a whole, and
(v) neither the Company nor any of its subsidiaries has sustained any loss or
interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor disturbance or dispute or
any action, order or decree of any court or arbitrator or governmental or
regulatory authority that, in the case of this clause (v), individually or in
the aggregate, has had or would reasonably be expected to have a Material
Adverse Effect (as defined in Section 3(f)), except, in each case (i) through
(v), as otherwise disclosed in the Registration Statement, the Prospectus or any
Permitted Free Writing Prospectus.

 

  (f) The Company and each of its Identified Subsidiaries (as defined below)
have been duly organized and are validly existing and in good standing under the
laws of their respective jurisdictions of organization, are duly qualified to do
business and are in good standing in each jurisdiction in which their respective
ownership or lease of property or the conduct of their respective businesses
requires such qualification, and have all power and authority necessary to own
or hold their respective properties and to conduct the businesses in which they
are engaged, except where the failure to be so qualified, in good standing or
have such power or authority would not, individually or in the aggregate, have a
material adverse effect on the business, properties, management, financial
position, results of operations or prospects of the Company and its subsidiaries
taken as a whole (a “Material Adverse Effect”). As used in this Agreement,
“Identified Subsidiary” means the subsidiaries listed in Schedule I to this
Agreement. The Company does not have any significant subsidiaries that are not
listed on Schedule I hereto.

 

10



--------------------------------------------------------------------------------

  (g) The Company has an authorized capitalization as set forth in the
Registration Statement, the Prospectus and any Permitted Free Writing
Prospectus; all the outstanding shares of capital stock of the Company have been
duly and validly authorized and issued and are fully paid and non-assessable and
are not subject to any pre-emptive or similar rights; except as described in or
expressly contemplated by the Registration Statement, the Prospectus or any
Permitted Free Writing Prospectus, there are no outstanding rights (including,
without limitation, pre-emptive rights), warrants or options to acquire, or
instruments convertible into or exchangeable for, any shares of capital stock or
other equity interests in the Company or any of its subsidiaries, nor any
contracts, commitments, agreements, understandings or arrangements of any kind
relating to the issuance of any capital stock of the Company or any such
subsidiary, any such convertible or exchangeable securities or any such rights,
warrants or options; the capital stock of the Company conforms in all material
respects to the description thereof contained in the Registration Statement, the
Prospectus and any Permitted Free Writing Prospectus; and all the outstanding
shares of capital stock or other equity interests of each Identified Subsidiary
of the Company have been duly and validly authorized and issued, are fully paid
and non-assessable (except, in the case of any foreign subsidiary, for
directors’ qualifying shares) and are owned directly or indirectly by the
Company, free and clear of any lien, charge, encumbrance, security interest,
restriction on voting or transfer or any other claim of any third party (except
as otherwise described in the Registration Statement, the Prospectus or any
Permitted Free Writing Prospectus).

 

  (h) The Company has full right, power and authority to execute and deliver
this Agreement and any Terms Agreement and perform its obligations hereunder or
thereunder; and all action required to be taken for the due and proper
authorization, execution and delivery by it of this Agreement and any Terms
Agreement and the consummation by it of the transactions contemplated hereby and
thereby has been duly and validly taken (or, in the case of any Terms Agreement,
such action will have been duly and validly authorized).

 

  (i) This Agreement has been, and any Terms Agreement will have been, duly
authorized, executed and delivered by the Company.

 

  (j) This Agreement conforms in all material respects to the description
thereof contained in the Registration Statement, the Prospectus and any
Permitted Free Writing Prospectus.

 

  (k) The Shares to be issued by the Company and sold by the Selling Stockholder
in connection with any sale hereunder or under any Terms Agreement have been
duly authorized by the Company and, when issued and delivered and paid for by
the Selling Stockholder, will be duly and validly issued, will be fully paid and
nonassessable and will conform to the description thereof in the Registration
Statement, the Prospectus, and any Permitted Free Writing Prospectus; the Shares
and all other shares of outstanding capital stock of the Company conform to the
description thereof contained in the Registration Statement, the Prospectus and
any Permitted Free Writing Prospectus; and the shareholders of the Company do
not have any preemptive or similar rights with respect to the Shares.

 

11



--------------------------------------------------------------------------------

  (l) Neither the Company nor any of its subsidiaries is (i) in violation of its
charter or by-laws or similar organizational documents; (ii) in default, and no
event has occurred that, with notice or lapse of time or both, would constitute
such a default, in the due performance or observance of any term, covenant or
condition contained in any indenture, mortgage, deed of trust, loan agreement or
other agreement or instrument to which the Company or any of its subsidiaries is
a party or by which the Company or any of its subsidiaries is bound or to which
any of the property or assets of the Company or any of its subsidiaries is
subject; or (iii) in violation of any law or statute or any judgment, order,
rule or regulation of any court or arbitrator or governmental or regulatory
authority, except, in the case of clauses (ii) and (iii) above, for any such
default or violation that would not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect.

 

  (m) The execution, delivery and performance by the Company of this Agreement
or any Terms Agreement, the issuance and sale of the Shares, the compliance by
the Company with the terms hereof or of any Terms Agreement and the consummation
of the transactions contemplated hereby or by any Terms Agreement will not
(i) conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Company or any of its subsidiaries pursuant to, any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company or
any of its subsidiaries is a party or by which the Company or any of its
subsidiaries is bound or to which any of the property or assets of the Company
or any of its subsidiaries is subject, (ii) result in any violation of the
provisions of the charter or by-laws or similar organizational documents of the
Company or any of its Identified Subsidiaries or (iii) result in the violation
of any law or statute or any judgment, order, rule or regulation of any court or
arbitrator or governmental or regulatory authority, except, in the case of
clauses (i) and (iii) above, for any such conflict, breach, violation or default
that would not reasonably be expected, individually or in the aggregate, to have
a Material Adverse Effect.

 

  (n) No consent, approval, authorization, order, registration or qualification
of or with any court or arbitrator or governmental or regulatory authority is
required for the execution, delivery and performance by the Company of this
Agreement or any Terms Agreement, the issuance and sale of the Shares and
compliance by the Company with the terms hereof or of any Terms Agreement and
the consummation of the transactions contemplated hereby or by any Terms
Agreement, except for those that have been obtained and for the registration of
the Shares under the Act and such consents, approvals, authorizations, orders
and registrations or qualifications as may be required under applicable state
securities laws.

 

12



--------------------------------------------------------------------------------

  (o) Except as described in the Registration Statement, the Prospectus or any
Permitted Free Writing Prospectus, there are no legal, governmental or
regulatory investigations, actions, suits or proceedings pending to which the
Company or any of its subsidiaries is a party or to which any property of the
Company or any of its subsidiaries is the subject that, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect; to
the best knowledge of the Company, no such investigations, actions, suits or
proceedings are threatened or contemplated by any governmental or regulatory
authority or threatened by others; and (i) there are no current or pending
legal, governmental or regulatory actions, suits or proceedings that are
required under the Act to be described in the Registration Statement or the
Prospectus that are not so described in the Registration Statement or the
Prospectus and (ii) there are no statutes, regulations or contracts or other
documents that are required under the Act to be filed as exhibits to the
Registration Statement or described in the Registration Statement or the
Prospectus that are not so filed as exhibits to the Registration Statement or
described in the Registration Statement or the Prospectus.

 

  (p) Ernst & Young LLP, who have audited certain consolidated financial
statements of the Company and its subsidiaries are independent public
accountants with respect to the Company and its subsidiaries within the
applicable rules and regulations adopted by the Commission and the Public
Company Accounting Oversight Board (United States) and as required by the Act.

 

  (q) The Company and its subsidiaries have good and marketable title in fee
simple to, or have valid rights to lease or otherwise use, all items of real and
personal property that are material to the businesses of the Company and its
subsidiaries, taken as a whole, in each case free and clear of all liens,
encumbrances, claims and defects and imperfections of title except those that
(i) do not materially interfere with the use made and proposed to be made of
such property by the Company and its subsidiaries, (ii) are disclosed in the
Registration Statement, the Prospectus or any Permitted Free Writing Prospectus
or (iii) would not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect.

 

  (r) The Company and its subsidiaries own or possess adequate rights to use all
material patents, patent applications, trademarks, service marks, trade names,
trademark registrations, service mark registrations, copyrights, licenses and
know-how (including trade secrets and other unpatented and/or unpatentable
proprietary or confidential information, systems or procedures) necessary for
the conduct, in all material respects, of their businesses, taken as a whole;
and the conduct of their businesses, taken as a whole, will not conflict in any
material respect with any such rights of others, and the Company and its
subsidiaries have not received any notice of any material claim of infringement
or conflict with any such rights of others.

 

  (s) No relationship, direct or indirect, exists between or among the Company
or any of its subsidiaries, on the one hand, and the directors, officers,
stockholders or other affiliates of the Company or any of its subsidiaries, on
the other, that is required by the Act to be described in the Registration
Statement or the Prospectus and that is not so described in such documents.

 

13



--------------------------------------------------------------------------------

  (t) Neither the Company nor any of its subsidiaries is an “investment company”
or an entity “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, and the rules and regulations of the
Commission thereunder.

 

  (u) The Company and its subsidiaries have filed all federal, state, local and
foreign tax returns required to be filed or have requested extensions of the
filing deadlines therefore, except in any case where the failure to so file
would not reasonably be expected to have a Material Adverse Effect; the Company
and its subsidiaries have paid all federal, state, local and foreign taxes
required to be paid through the date hereof, except any such taxes that are
being contested in good faith by appropriate proceedings and for which the
Company, to the extent required by GAAP, has set aside on its books adequate
reserves, except for any inadequate reserves that would not, individually or in
the aggregate, have a Material Adverse Effect; and except as otherwise disclosed
in the Registration Statement, the Prospectus or any Permitted Free Writing
Prospectus, there is no tax deficiency that has been, or would reasonably be
expected to be, asserted against the Company or any of its subsidiaries or any
of their respective properties or assets, except those as would not,
individually or in the aggregate, have a Material Adverse Effect.

 

  (v) The Company and its subsidiaries possess all licenses, certificates,
permits and other authorizations issued by, and have made all declarations and
filings with, the appropriate federal, state, local or foreign governmental or
regulatory authorities that are necessary for the ownership or lease of their
respective properties or the conduct of their respective businesses as described
in the Registration Statement, the Prospectus and any Permitted Free Writing
Prospectus, except where the failure to possess or make the same would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect; and except as described in the Registration Statement, the
Prospectus or any Permitted Free Writing Prospectus, neither the Company nor any
of its subsidiaries has received notice of any revocation or modification of any
such license, certificate, permit or authorization or has any reason to believe
that any such license, certificate, permit or authorization will not be renewed
in the ordinary course, except where such revocation, modification or renewal
would not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect.

 

  (w) Except as described in the Registration Statement, Prospectus or any
Permitted Free Writing Prospectus, no labor disturbance by or dispute with
employees of the Company or any of its subsidiaries exists or, to the knowledge
of the Company, is contemplated or threatened, except for those as would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

 

14



--------------------------------------------------------------------------------

  (x) (i) Except as described in the Registration Statement, the Prospectus or
any Permitted Free Writing Prospectus, the Company and its subsidiaries (A) are,
and at all prior times were, in compliance with any and all applicable federal,
state, local and foreign laws, rules, regulations, requirements, decisions and
orders relating to the protection of human health or safety, the environment,
natural resources, hazardous or toxic substances or wastes, pollutants or
contaminants (collectively, “Environmental Laws”), (B) have received and are in
compliance with all permits, licenses, certificates or other authorizations or
approvals required of them under applicable Environmental Laws to conduct their
respective businesses, and (C) have not received notice of any actual or
potential liability under or relating to any Environmental Laws, including for
the investigation or remediation of any disposal or release of hazardous or
toxic substances or wastes, pollutants or contaminants, and have no knowledge of
any event or condition that would reasonably be expected to result in any such
notice, and (ii) except as described in the Registration Statement, the
Prospectus or any Permitted Free Writing Prospectus, there are no costs or
liabilities associated with Environmental Laws of or relating to the Company or
its subsidiaries, except in the case of each of clauses (i) and (ii) above, for
any such failure to comply, or failure to receive required permits, licenses or
approvals, or cost or liability, as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

 

  (y) (i) Each employee benefit plan, within the meaning of Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), for which
the Company or any member of its “Controlled Group” (defined as any organization
which is a member of a controlled group of corporations within the meaning of
Section 414 of the Internal Revenue Code of 1986, as amended (the “Code”)) would
have any liability (each, a “Plan”) has been maintained in material compliance
with its terms and the requirements of any applicable statutes, orders, rules
and regulations, including but not limited to ERISA and the Code; (ii) no
prohibited transaction, within the meaning of Section 406 of ERISA or
Section 4975 of the Code, has occurred with respect to any Plan excluding
transactions effected pursuant to a statutory or administrative exemption;
(iii) for each Plan that is subject to the funding rules of Section 412 of the
Code or Section 302 of ERISA, no “accumulated funding deficiency” as defined in
Section 412 of the Code, whether or not waived, has occurred or is reasonably
expected to occur; (iv) the fair market value of the assets of each Plan exceeds
the present value of all benefits accrued under such Plan (determined based on
those assumptions used to fund such Plan), except for any liability as would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; (v) no “reportable event” (within the meaning of Section 4043(c)
of ERISA) has occurred or is reasonably expected to occur, except for any
reportable event as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect; and (vi) neither the Company nor any
member of its Controlled Group has incurred, nor reasonably expects to incur,
any liability under Title IV of ERISA (other than contributions to the Plan or
premiums to the Pension Benefit Guaranty Corporation, in the ordinary course and
without default) in respect of a Plan (including a “multiemployer plan”, within
the meaning of Section 4001(a)(3) of ERISA), except for any liability as would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

15



--------------------------------------------------------------------------------

  (z) The Company maintains an effective system of “disclosure controls and
procedures” (as defined in Rule 13a-15(e) of the Exchange Act) that is designed
to ensure that information required to be disclosed by the Company in reports
that it files or submits under the Exchange Act is recorded, processed,
summarized and reported within the time periods specified in the Commission’s
rules and forms, including controls and procedures designed to ensure that such
information is accumulated and communicated to the Company’s management as
appropriate to allow timely decisions regarding required disclosure. The Company
has carried out evaluations of the effectiveness of its disclosure controls and
procedures as required by Rule 13a-15 of the Exchange Act.

 

  (aa) The Company maintains systems of “internal control over financial
reporting” (as defined in Rule 13a-15(f) of the Exchange Act) that comply with
the requirements of the Exchange Act and have been designed by, or under the
supervision of, the Company’s principal executive and principal financial
officers, or persons performing similar functions, to provide reasonable
assurance regarding the reliability of financial reporting and the preparation
of financial statements for external purposes in accordance with GAAP,
including, but not limited to, internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations; (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; (iv) interactive data in eXtensible Business Reporting Language
(“XBRL Data”) included or incorporated by reference in the Registration
Statement fairly presents the information called for in all material respects
and is prepared in accordance with the Commission’s rules and guidelines
applicable thereto; and (v) the recorded accountability for assets is compared
with the existing assets at reasonable intervals and appropriate action is taken
with respect to any differences. Except as disclosed in the Registration
Statement, the Prospectus or any Permitted Free Writing Prospectus, there are no
material weaknesses in the Company’s internal control over financial reporting.

 

  (bb) The Registration Statement and the documents incorporated by reference
therein include and incorporate by reference all XBRL Data required to be
included therein; and the XBRL Data included or incorporated by reference in the
Registration Statement or the documents incorporated by reference therein fairly
presents the information called for in all material respects and has been
prepared in accordance with the Commission’s rules and guidelines applicable
thereto.

 

  (cc)

The Company and its subsidiaries have insurance covering their respective
properties, operations, personnel and businesses, including business
interruption insurance, which insurance is in amounts and insures against such
losses and risks as the Company believes in its reasonable judgment are adequate
to protect the

 

16



--------------------------------------------------------------------------------

  Company and its subsidiaries and their respective businesses; and neither the
Company nor any of its subsidiaries has (i) received notice from any insurer or
agent of such insurer that capital improvements or other expenditures are
required or necessary to be made in order to continue such insurance or (ii) any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage at
reasonable cost from similar insurers as may be necessary to continue its
business, except where such notice or non-renewal would not reasonably be
expected to have a Material Adverse Effect.

 

  (dd) Neither the Company nor any of its subsidiaries nor, to the knowledge of
the Company, any director, officer, employee, agent, affiliate or other person
associated with or acting on behalf of the Company or any of its subsidiaries
has (i) used any funds for any unlawful contribution, gift, entertainment or
other unlawful expense relating to political activity; (ii) made or taken an act
in furtherance of an offer, promise or authorization of any direct or indirect
unlawful payment or benefit to any foreign or domestic government or regulatory
official or employee, including of any government-owned or controlled entity or
of a public international organization, or any person acting in an official
capacity for or on behalf of any of the foregoing, or any political party or
party official or candidate for political office; (iii) violated or is in
violation of any provision of the Foreign Corrupt Practices Act of 1977, as
amended, or any applicable law or regulation implementing the OECD Convention on
Combating Bribery of Foreign Public Officials in International Business
Transactions, or committed an offence under any other applicable anti-bribery or
anti-corruption laws; or (iv) made, offered, agreed, requested or taken an act
in furtherance of any unlawful bribe or other unlawful benefit, including,
without limitation, any rebate, payoff, influence payment, kickback or other
unlawful or improper payment or benefit. The Company and its subsidiaries have
instituted, maintain and enforce, and will continue to maintain and enforce
policies and procedures designed to promote and ensure compliance with all
applicable anti-bribery and anti-corruption laws.

 

  (ee) The operations of the Company and its subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements, including those of the Currency and Foreign Transactions
Reporting Act of 1970, as amended, the applicable money laundering statutes of
all jurisdictions where the Company or any of its subsidiaries conducts
business, the rules and regulations thereunder and any related or similar rules,
regulations or guidelines issued, administered or enforced by any governmental
or regulatory agency (collectively, the “Anti-Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental or regulatory
agency, authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Anti-Money Laundering Laws is pending or, to
the knowledge of the Company, threatened.

 

17



--------------------------------------------------------------------------------

  (ff) Neither the Company nor any of its subsidiaries, nor, to the knowledge of
the Company, any director, officer, or employee, agent, or affiliate or other
person associated with or acting on behalf of the Company or any of its
subsidiaries is currently the subject or the target of any sanctions
administered or enforced by the U.S. government, (including, without limitation,
the Office of Foreign Assets Control of the U.S. Department of the Treasury
(“OFAC”) or the U.S. Department of State and including, without limitation, the
designation as a “specially designated national” or “blocked person”), the
United Nations Security Council, the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority (collectively, “Sanctions”), nor is the
Company, any of its subsidiaries located, organized or resident in a country or
territory that is the subject or the target of Sanctions, including, without
limitation, Cuba, Iran, North Korea, Sudan, Syria and Crimea (each, a
“Sanctioned Country”). For the past five years, the Company and its subsidiaries
have not knowingly engaged in, are not now knowingly engaged in, and will not
engage in, any dealings or transactions with any person that at the time of the
dealing or transaction is or was the subject or the target of Sanctions or with
any Sanctioned Country.

 

  (gg) No subsidiary of the Company is currently prohibited, directly or
indirectly, under any agreement or other instrument to which it is a party or is
subject, from paying any dividends to the Company, from making any other
distribution on such subsidiary’s capital stock, from repaying to the Company
any loans or advances to such subsidiary from the Company or from transferring
any of such subsidiary’s properties or assets to the Company or any other
subsidiary of the Company, except, in each case, as described in the
Registration Statement, the Prospectus or any Permitted Free Writing Prospectus.

 

  (hh) Neither the Company nor any of its subsidiaries is a party to any
contract, agreement or understanding with any person (other than this Agreement)
that would reasonably be expected to give rise to a valid claim against the
Company or any of its subsidiaries or any of the Agents for a brokerage
commission, finder’s fee or like payment in connection with the offering and
sale of the Shares by the Selling Stockholder.

 

  (ii) No person has the right to require the Company or any of its subsidiaries
to register any securities for sale under the Act by reason of the filing of the
Registration Statement with the Commission or the issuance and sale of the
Shares.

 

  (jj) The Company has not taken, directly or indirectly, any action designed to
or that would reasonably be expected to cause or result in any stabilization or
manipulation of the price of the Shares.

 

  (kk) No forward-looking statement (within the meaning of Section 27A of the
Act and Section 21E of the Exchange Act) included or incorporated by reference
in the Registration Statement, the Prospectus or any Permitted Free Writing
Prospectus has been made or reaffirmed without a reasonable basis or has been
disclosed other than in good faith.

 

18



--------------------------------------------------------------------------------

  (ll) Nothing has come to the attention of the Company that has caused the
Company to believe that the statistical and market-related data included or
incorporated by reference in the Registration Statement, the Prospectus and any
Permitted Free Writing Prospectus is not based on or derived from sources that
are reliable and accurate in all material respects.

 

  (mm) There is and has been no failure on the part of the Company or any of the
Company’s directors or officers, in their capacities as such, to comply with any
provision of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith, including Section 402 related to loans and
Sections 302 and 906 related to certifications.

 

  (nn) The Company is not an “ineligible issuer” and is a “well-known seasoned
issuer”, in each case as defined under the Act and at the times specified in the
Act in connection with the offering of the Shares. The Company has paid the
registration fee for this offering pursuant to Rule 457 under the Act.

 

  (oo) The Common Stock is registered pursuant to Section 12(b) of the Exchange
Act, and the Company has taken no action designed to, or likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act or delisting the Common Stock from the Exchange nor has the Company received
any notification that the Commission or the Exchange is contemplating
terminating such registration or listing. The outstanding shares of the Common
Stock have been approved for listing and the Shares being sold hereunder have
been approved for listing, subject only to official notice of issuance, on the
Exchange.

 

  (pp) Except for the New York State stock transfer tax, there are no transfer
taxes or other similar fees or charges under U.S. federal law or the laws of any
state thereof, or any political subdivision thereof, required to be paid in
connection with the execution and delivery of this Agreement or the issuance and
sale by the Company of the Shares.

 

  (qq) The Common Stock is an “actively-traded security” excepted from the
requirements of Rule 101 of Regulation M under the Exchange Act by
subsection (c)(1) of such rule.

 

  (rr) Any certificate signed by any officer of the Company or any subsidiary of
the Company delivered to the Agents or to counsel for the Agents pursuant to or
in connection with this Agreement shall be deemed a representation and warranty
by the Company to the Agents as to the matters covered thereby.

4. Representations and Warranties of the Selling Stockholder. The Selling
Stockholder represents and warrants to each Agent, on and as of each
Representation Date that:

 

  (a)

The Selling Stockholder has full right, power and authority to execute and
deliver this Agreement and any Terms Agreement and perform its obligations
hereunder or thereunder; and all action required to be taken for the due and
proper

 

19



--------------------------------------------------------------------------------

  authorization, execution and delivery by it of this Agreement and any Terms
Agreement and the consummation by it of the transactions contemplated hereby and
thereby has been duly and validly taken (or, in the case of any Terms Agreement,
such action will have been duly and validly authorized).

 

  (b) This Agreement has been, and any Terms Agreement will have been, duly
authorized, executed and delivered by the Selling Stockholder.

 

  (c) The execution, delivery and performance by the Selling Stockholder of this
Agreement or any Terms Agreement, the sale of the Shares, the compliance by the
Selling Stockholder with the terms hereof or of any Terms Agreement and the
consummation of the transactions contemplated hereby or by any Terms Agreement
will not (i) conflict with or result in a breach or violation of any of the
terms or provisions of, or constitute a default under, or result in the creation
or imposition of any lien, charge or encumbrance upon any property or assets of
the Selling Stockholder or any of its subsidiaries pursuant to, any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which the Selling Stockholder or any of its subsidiaries is a party or by which
the Selling Stockholder or any of its subsidiaries is bound or to which any of
the property or assets of the Selling Stockholder or any of its subsidiaries is
subject, (ii) result in any violation of the provisions of the certificate of
formation or limited liability company agreement or similar organizational
documents of the Selling Stockholder or (iii) result in the violation of any law
or statute or any judgment, order, rule or regulation of any court or arbitrator
or governmental or regulatory authority.

 

  (d) No consent, approval, authorization, order, registration or qualification
of or with any court or arbitrator or governmental or regulatory authority is
required for the execution, delivery and performance by the Selling Stockholder
of this Agreement or any Terms Agreement, the sale of the Shares and compliance
by the Selling Stockholder with the terms hereof or of any Terms Agreement and
the consummation of the transactions contemplated hereby or by any Terms
Agreement, except for those that have been obtained and such consents,
approvals, authorizations, orders and registrations or qualifications as may be
required under applicable state securities laws.

 

  (e) At the time when the Company issues the Shares to the Selling Stockholder,
the Selling Stockholder will have good and valid title to the Shares to be sold
hereunder or under any Terms Agreement, free and clear of all liens,
encumbrances, equities or adverse claims; and upon the delivery of, against
payment for, such Shares pursuant to this Agreement or any Terms Agreement, any
purchaser will acquire good and marketable title thereto, free and clear of all
liens, encumbrances, equities or adverse claims.

 

  (f) The Selling Stockholder has not taken, directly or indirectly, any action
designed to or that would reasonably be expected to cause or result in any
stabilization or manipulation of the price of the Shares.

 

20



--------------------------------------------------------------------------------

  (g) The Registration Statement does not or will not, as then amended or
supplemented, as of each Representation Date, contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading; as of each
Representation Date, the Prospectus, as then amended or supplemented, together
with all of the then issued Permitted Free Writing Prospectuses, if any, will
not contain an untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, however,
that the foregoing representations and warranties in this Section 4(g) apply
only to information in the Registration Statement and the Prospectus relating to
the Selling Stockholder furnished to the Company in writing by the Selling
Stockholder expressly for use in the Registration Statement, the Basic
Prospectus, the Prospectus (or any amendment or supplement thereto) or any
Permitted Free Writing Prospectus, it being understood and agreed that the only
such information furnished by the Selling Stockholder consists of the
information set forth on Schedule II-A attached hereto.

 

  (h) Except as disclosed in the annual, quarterly and current reports of Noble
Corporation plc, a public limited company incorporated under the laws of England
and Wales, and Noble Corporation, a Cayman Islands company, filed with the
Commission on Forms 10-K, 10-Q and 8-K, neither the Selling Stockholder nor any
of its subsidiaries nor, to the knowledge of the Selling Stockholder, any
director, officer, employee, agent, affiliate or other person associated with or
acting on behalf of the Selling Stockholder or any of its subsidiaries has
(i) used any funds for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity; (ii) made or taken an act in
furtherance of an offer, promise or authorization of any direct or indirect
unlawful payment or benefit to any foreign or domestic government or regulatory
official or employee, including of any government-owned or controlled entity or
of a public international organization, or any person acting in an official
capacity for or on behalf of any of the foregoing, or any political party or
party official or candidate for political office; (iii) violated or is in
violation of any provision of the Foreign Corrupt Practices Act of 1977, as
amended, or any applicable law or regulation implementing the OECD Convention on
Combating Bribery of Foreign Public Officials in International Business
Transactions, or committed an offence under any other applicable anti-bribery or
anti-corruption laws; or (iv) made, offered, agreed, requested or taken an act
in furtherance of any unlawful bribe or other unlawful benefit, including,
without limitation, any rebate, payoff, influence payment, kickback or other
unlawful or improper payment or benefit. The Selling Stockholder and its
subsidiaries have instituted, maintain and enforce, and will continue to
maintain and enforce policies and procedures designed to promote and ensure
compliance with all applicable anti-bribery and anti-corruption laws.

 

21



--------------------------------------------------------------------------------

  (i) The operations of the Selling Stockholder and its subsidiaries are and
have been conducted at all times in compliance with the Anti-Money Laundering
Laws and no action, suit or proceeding by or before any court or governmental or
regulatory agency, authority or body or any arbitrator involving the Selling
Stockholder or any of its subsidiaries with respect to the Anti-Money Laundering
Laws is pending or, to the knowledge of the Selling Stockholder, threatened.

 

  (j) Neither the Selling Stockholder nor any of its subsidiaries, nor, to the
knowledge of the Selling Stockholder, any director, officer, or employee, agent,
or affiliate or other person associated with or acting on behalf of the Selling
Stockholder or any of its subsidiaries is currently the subject or the target of
any Sanctions, nor is the Selling Stockholder, any of its subsidiaries located,
organized or resident in a Sanctioned Country; and the Selling Stockholder will
not directly or indirectly use the proceeds of the offering of the Shares
hereunder, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other person or entity (i) to fund or
facilitate any activities of or business with any person that, at the time of
such funding or facilitation, is the subject or the target of Sanctions, (ii) to
fund or facilitate any activities of or business in any Sanctioned Country or
(iii) in any other manner that will result in a violation by any person
(including any person participating in the transaction, whether as underwriter,
advisor, investor or otherwise) of Sanctions. For the past five years, the
Selling Stockholder and its subsidiaries have not knowingly engaged in, are not
now knowingly engaged in, and will not engage in, any dealings or transactions
with any person that at the time of the dealing or transaction is or was the
subject or the target of Sanctions or with any Sanctioned Country.

 

  (k) The Selling Stockholder has been duly organized and is validly existing
and in good standing under the laws of Delaware, is duly qualified to do
business and is in good standing in each jurisdiction in which its ownership or
lease of property or the conduct of its businesses requires such qualification,
and have all power and authority necessary to own or hold its properties and to
conduct the businesses in which it is engaged, except where the failure to be so
qualified, in good standing or have such power or authority would not,
individually or in the aggregate, have a material adverse effect on the
business, properties, management, financial position, results of operations or
prospects of the Selling Stockholder and its subsidiaries taken as a whole.

 

  (l) That each sale of Shares by the Selling Stockholder is not and will not be
prompted by any material information concerning or relating to the Company which
is not set forth in the Registration Statement or the Prospectus.

5. Certain Covenants of the Company. The Company hereby agrees with each Agent:

 

  (a)

For so long as the delivery of a prospectus is required (whether physically or
through compliance with Rule 172 under the Act or any similar rule) in
connection with the offering or sale of the Shares, before amending or
supplementing the Registration Statement or the Prospectus (in each case, other
than due to the filing of an Incorporated Document), (i) to furnish to each
Agent a

 

22



--------------------------------------------------------------------------------

  copy of each such proposed amendment or supplement within a reasonable period
of time before filing any such amendment or supplement with the Commission,
(ii) that the Company will not use or file any such proposed amendment or
supplement to which an Agent reasonably objects, unless the Company’s legal
counsel has advised the Company that filing such document is required by law,
and (iii) that the Company will not use or file any Permitted Free Writing
Prospectus to which an Agent reasonably objects.

 

  (b) To prepare a Prospectus Supplement with respect to any Shares sold
pursuant to this Agreement in a form previously approved by the Agents and to
file such Prospectus Supplement pursuant to Rule 424(b) under the Act (and
within the time periods required by Rule 424(b) and Rules 430A, 430B or 430C
under the Act) and to file any Permitted Free Writing Prospectus to the extent
required by Rule 433 under the Act and to provide copies of the Prospectus and
such Prospectus Supplement and each Permitted Free Writing Prospectus (to the
extent not previously delivered or filed on the Commission’s Electronic Data
Gathering, Analysis and Retrieval system or any successor system thereto
(collectively, “EDGAR”)) to the Agents via e-mail in “.pdf” format on such
filing date to an e-mail account designated by each Agent and, at an Agent’s
request, to also furnish copies of the Prospectus and such Prospectus Supplement
to each exchange or market on which sales were effected as may be required by
the rules or regulations of such exchange or market.

 

  (c) To file promptly all reports and any definitive proxy or information
statements required to be filed by the Company with the Commission pursuant to
Section 13(a), 13(c), 14 or 15(d) of the Exchange Act for so long as the
delivery of a prospectus is required (whether physically or through compliance
with Rule 172 under the Act or any similar rule) in connection with the offering
or sale of the Shares, and during such same period to advise the Agents,
promptly after the Company receives notice thereof, (i) of the time when any
amendment to the Registration Statement has been filed or has become effective
or any supplement to the Prospectus, any Permitted Free Writing Prospectus or
any amended Prospectus has been filed with the Commission, (ii) of the issuance
by the Commission of any stop order or any order preventing or suspending the
use of any prospectus relating to the Shares or the initiation or threatening of
any proceeding for that purpose, pursuant to Section 8A of the Act, (iii) of any
objection by the Commission to the use of Form S-3ASR by the Company pursuant to
Rule 401(g)(2) under the Act, (iv) of the suspension of the qualification of the
Shares for offering or sale in any jurisdiction, of the initiation or
threatening of any proceeding for any such purpose, (v) of any request by the
Commission for the amendment of the Registration Statement or the amendment or
supplementation of the Prospectus or for additional information, (vi) of the
occurrence of any event as a result of which the Prospectus or any Permitted
Free Writing Prospectus as then amended or supplemented includes any untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances existing when the Prospectus or any such Permitted
Free Writing Prospectus is delivered to a purchaser, not misleading and (vii) of
the receipt by the Company of any notice of objection of the Commission to the
use of the Registration Statement or any post-effective amendment thereto.

 

23



--------------------------------------------------------------------------------

  (d) In the event of the issuance of any such stop order or of any such order
preventing or suspending the use of any such prospectus or suspending any such
qualification, to use promptly its commercially reasonable efforts to obtain its
withdrawal.

 

  (e) To furnish such information as may be required and otherwise to cooperate
in qualifying the Shares for offering and sale under the securities or blue sky
laws of such states as an Agent may reasonably designate and to maintain such
qualifications in effect so long as required for the distribution of the Shares;
provided that the Company shall not be required to qualify as a foreign
corporation, become a dealer of securities, or become subject to taxation in, or
to consent to the service of process under the laws of, any such state.

 

  (f) To make available to the Agents at their offices in New York City, without
charge, as soon as practicable after the Registration Statement becomes
effective, and thereafter from time to time to furnish to the Agents, as many
copies of the Prospectus and the Prospectus Supplement (or of the Prospectus or
Prospectus Supplement as amended or supplemented if the Company shall have made
any amendments or supplements thereto and documents incorporated by reference
therein after the effective date of the Registration Statement) and each
Permitted Free Writing Prospectus as the Agents may reasonably request for so
long as the delivery of a prospectus is required (whether physically or through
compliance with Rule 172 under the Act or any similar rule); and for so long as
this Agreement is in effect, the Company will prepare and file promptly such
amendment or amendments to the Registration Statement, the Prospectus or any
Permitted Free Writing Prospectus as may be necessary to comply with the
requirements of Section 10(a)(3) of the Act.

 

  (g) To furnish or make available to the Agents during the term of this
Agreement and for a period of two years thereafter (i) copies of any reports or
other communications which the Company shall send to its stockholders or shall
from time to time publish or publicly disseminate and (ii) copies of all annual,
quarterly and current reports filed with the Commission on Forms 10-K, 10-Q and
8-K, or such other similar form as may be designated by the Commission, and to
furnish to the Agents from time to time during the term of this Agreement such
other information as the Agents may reasonably request regarding the Company or
its subsidiaries, in each case as soon as such reports, communications,
documents or information becomes available or promptly upon the request of the
Agents, as applicable; provided, however, that the Company shall have no
obligation to provide the Agents with any document filed on EDGAR or included on
the Company’s Internet website.

 

24



--------------------------------------------------------------------------------

  (h) If, at any time during the term of this Agreement, any event shall occur
or condition shall exist as a result of which it is necessary in the reasonable
opinion of counsel for the Agents or counsel for the Company, to further amend
or supplement the Prospectus or any Free Writing Prospectus as then amended or
supplemented in order that the Prospectus or any such Free Writing Prospectus
will not include an untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein not misleading, in light of the circumstances existing at the
time the Prospectus or any such Free Writing Prospectus is delivered to a
purchaser, or if it shall be necessary, in the reasonable opinion of either such
counsel, to amend or supplement the Registration Statement, the Prospectus or
any Free Writing Prospectus in order to comply with the requirements of the Act,
in the case of such a determination by counsel for the Company, immediate notice
shall be given, and confirmed in writing, to the Agents to cease the
solicitation of offers to purchase the Shares in the Agents’ capacity as agents,
and, in either case, the Company will promptly prepare and file with the
Commission such amendment or supplement, whether by filing documents pursuant to
the Act, the Exchange Act or otherwise, as may be necessary to correct such
untrue statement or omission or to make the Registration Statement, the
Prospectus or any such Free Writing Prospectus comply with such requirements.

 

  (i) To generally make available to its security holders as soon as reasonably
practicable, but not later than 90 days after the close of the period covered
thereby, an earnings statement (in a form complying with the provisions of
Section 11(a) under the Act and Rule 158 of the Commission promulgated
thereunder) covering the twelve-month period beginning not later than the first
day of the Company’s fiscal quarter next following the “effective date” (as
defined in such Rule 158) of the Registration Statement.

 

  (j) The Company will not, and will cause its subsidiaries not to, take,
directly or indirectly, any action designed to cause or result in, or that
constitutes or might reasonably be expected to constitute, the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Shares; provided that nothing herein shall prevent the Company
from filing or submitting reports under the Exchange Act or issuing press
releases in the ordinary course of business.

 

  (k)

(i) Except as otherwise agreed between the Company and the Agents, to pay all
costs, expenses, fees and taxes in connection with (A) the preparation and
filing of the Registration Statement (including registration fees pursuant to
Rule 456(b)(1)(i) under the Act), the Prospectus, any Permitted Free Writing
Prospectus and any amendments or supplements thereto, and the printing and
furnishing of copies of each thereof to the Agents and to dealers (including
costs of mailing and shipment), (B) the registration, issue and delivery of the
Shares, (C) the preparation, printing and delivery to the Agents of this
Agreement, the Shares, and such other documents as may be required in connection
with the offer, purchase, sale, issuance or delivery of the Shares and any cost
associated

 

25



--------------------------------------------------------------------------------

  with electronic delivery of any of the foregoing by the Agents to investors,
(D) the qualification of the Shares for offering and sale under state laws and
the determination of their eligibility for investment under state law as
aforesaid (including the reasonable legal fees and filing fees and other
disbursements of counsel for the Agents in connection therewith) and the
printing and furnishing of copies of any blue sky surveys or legal investment
surveys to the Agents, (E) the listing of the Shares on the Exchange and any
registration thereof under the Exchange Act, (F) any filing for review of the
public offering of the Shares by FINRA, (G) the fees and disbursements of
counsel to the Company and (H) the performance of the Company’s other
obligations hereunder; provided that the Agents agree to timely and properly pay
the New York State stock transfer tax, and the Selling Stockholder agrees to
reimburse the Agents for associated carrying costs if such tax payment is not
rebated on the date of payment and for any portion of such tax payment not
rebated. It is understood, however, that the Agents shall be responsible for any
transfer taxes on resale of Shares by the Agents, any costs and expenses
associated with the sale and marketing of the Shares and fees of the Agents’
counsel other than as specifically provided above or elsewhere in this
Agreement.

(ii) If Shares having an aggregate Gross Sales Price of $100,000,000 or more
have not been offered and sold under this Agreement and all Terms Agreements by
June 17, 2016 (or such earlier date at which the Company terminates this
Agreement), the Company shall reimburse the Agents for all of the Agents’
out-of-pocket expenses, including the reasonable fees and disbursements of a
single counsel for the Agents incurred by the Agents in connection with the
offering contemplated by this Agreement.

 

  (l) The Company will not, and each Agent covenants that it will not,
distribute any offering material in connection with the offer and sale of the
Shares, other than the Registration Statement, the Prospectus, any Permitted
Free Writing Prospectus and other materials permitted by the Act or the rules
and regulations promulgated thereunder.

 

  (m) From and including the date hereof through and including June 17, 2016,
the Company will not (i) offer, pledge, announce the intention to sell, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant to purchase or otherwise
transfer or dispose of, directly or indirectly, or file with the Commission a
registration statement under the Act (other than a registration statement on
Form S-8) relating to any shares of its Common Stock or any securities
convertible into, or exercisable or exchangeable for, such shares or (ii) enter
into any swap or other agreement that transfers, in whole or in part, any of the
economic consequences of ownership of such shares, whether any such transaction
described in clause (i) or (ii) above is to be settled by delivery of shares or
such other securities, in cash or otherwise, without the prior written consent
of the Selling Stockholder or the applicable Agent with respect to such Agency
Transaction, other than the Shares to be sold hereunder and any securities of
the Company issued pursuant to, or upon the exercise or conversion of any
securities of the Company that are outstanding at the time such Transaction
Proposal is delivered and issued pursuant to, the Company’s equity incentive
plans disclosed in the Prospectus.

 

26



--------------------------------------------------------------------------------

  (n) Pursuant to reasonable procedures developed in good faith, to retain
copies of each Permitted Free Writing Prospectus that is not filed with the
Commission in accordance with Rule 433 under the Act.

 

  (o) To use its reasonable efforts to cause the Shares to be listed on the
Exchange.

 

  (p) That it consents to each Agent trading in the Common Stock for such
Agent’s own account and for the account of its clients at the same time as sales
of the Shares occur pursuant to this Agreement.

 

  (q) If immediately prior to the third anniversary (the “Renewal Deadline”) of
the initial effective date of the Registration Statement, the aggregate Gross
Sales Price of Shares sold by the Company is less than the Maximum Amount and
this Agreement has not expired or been terminated, the Company will, prior to
the Renewal Deadline, file, if it has not already done so and is eligible to do
so, a new automatic shelf registration statement relating to the Shares, in a
form satisfactory to the Agents. If the Company is no longer eligible to file an
automatic shelf registration statement, the Company will, prior to the Renewal
Deadline, if it has not already done so, file a new shelf registration statement
relating to the Shares, in a form satisfactory to the Agents, and will use its
best efforts to cause such registration statement to be declared effective
within 60 days after the Renewal Deadline. The Company will take all other
action necessary or appropriate to permit the issuance and sale of the Shares to
continue as contemplated in the expired registration statement relating to the
Shares. References herein to the Registration Statement shall include such new
automatic shelf registration statement or such new shelf registration statement,
as the case may be.

 

  (r) That each Transaction Proposal made by the Selling Stockholder that is
accepted by an Agent by means of a Transaction Acceptance and each execution and
delivery by the Selling Stockholder of a Terms Agreement shall be deemed to be
(i) an affirmation that the representations and warranties of the Company herein
contained and contained in any certificate delivered to the Agents pursuant
hereto are true and correct at the Time of Acceptance or the date of such Terms
Agreement, as the case may be, and (ii) an undertaking that such representations
and warranties will be true and correct on any Time of Sale, any Closing Date
and at the time of delivery to the applicable Agent of Shares pursuant to the
Transaction Proposal and Transaction Acceptance or the Time of Delivery, as
applicable, as though made at and as of each such time (it being understood that
such representations and warranties shall relate to the Registration Statement,
the Prospectus or any Permitted Free Writing Prospectus as amended and
supplemented to the time of such Transaction Acceptance or Terms Agreement, as
the case may be).

 

27



--------------------------------------------------------------------------------

  (s) That each time that (i) the Registration Statement, the Prospectus or any
Permitted Free Writing Prospectus shall be amended or supplemented (including,
except as noted in the proviso at the end of this Section 5(s), by the filing of
any Incorporated Document, but excluding any prospectus supplement filed
pursuant to Section 5(b) hereof) or (ii) the Shares are delivered to an Agent
pursuant to a Terms Agreement, in each case, the Company shall, unless the
Agents agree otherwise, furnish or cause to be furnished to the Agents forthwith
a certificate, dated the date of filing with the Commission or the date of
effectiveness of such amendment or supplement, as applicable, as to the matters
set forth in Exhibit A-1 hereto at the time of the filing or effectiveness of
such amendment or supplement, as applicable, as though made at and as of such
time (except that such statements shall be deemed to relate to the Registration
Statement, the Prospectus or any Permitted Free Writing Prospectus as amended
and supplemented to such time) or, in lieu of such certificate, a certificate of
the same tenor as the certificate referred to in Section 7(a)(i) hereof,
modified as necessary to relate to the Registration Statement, the Prospectus or
any Permitted Free Writing Prospectus as amended and supplemented to the time of
delivery of such certificate; provided, however, that the Company will not be
required to furnish such a certificate to the Agents in connection with the
filing of a Current Report on Form 8-K unless (A) such Current Report on Form
8-K is filed at any time during which either a Transaction Acceptance is binding
or a prospectus relating to the Shares is required to be delivered under the Act
and (B) the Agents have reasonably requested such a certificate based upon the
event or events reported in such Current Report on Form 8-K.

 

  (t)

That each time that (i) the Registration Statement, the Prospectus or any
Permitted Free Writing Prospectus shall be amended or supplemented (including,
except as noted in the proviso at the end of this Section 5(t), by the filing of
any Incorporated Document, but excluding any prospectus supplement filed
pursuant to Section 5(b) hereof) or (ii) the Shares are delivered to the Agents
pursuant to a Terms Agreement, in each case, the Company shall, unless the
Agents agree otherwise, furnish or cause to be furnished forthwith to the Agents
and to counsel for the Agents the written opinions of (A) Davis Polk & Wardwell
LLP, special counsel for the Company, and (B) the General Counsel of the
Company, a Deputy or Assistant General Counsel of the Company or other counsel
satisfactory to the Agents, dated the date of filing with the Commission or the
date of effectiveness of such amendment or supplement, as applicable, in form
and substance reasonably satisfactory to the Agents, of the same tenor as the
opinions referred to in Section 7(a)(iii) and Section 7(a)(ii) hereof,
respectively, but modified as necessary to relate to the Registration Statement,
the Prospectus or any Permitted Free Writing Prospectus as amended and
supplemented to the time of delivery of such opinions or, in lieu of such
opinions, counsel last furnishing such opinions to the Agents shall furnish the
Agents with letters substantially to the effect that the Agents may rely on such
last opinions to the same extent as though they were dated the date of such
letters authorizing reliance (except that statements in such last opinions shall
be deemed to relate to the Registration Statement, the Prospectus or any
Permitted Free Writing Prospectus as amended and

 

28



--------------------------------------------------------------------------------

  supplemented to the time of delivery of such letters authorizing reliance);
provided, however, that the Company will not be required to furnish such
opinions to the Agents in connection with the filing of a Current Report on Form
8-K unless (1) such Current Report on Form 8-K is filed at any time during which
either a Transaction Acceptance is binding or a prospectus relating to the
Shares is required to be delivered under the Act and (2) the Agents have
reasonably requested such opinions based upon the event or events reported in
such Current Report on Form 8-K.

 

  (u) That each time that (i) the Registration Statement, the Prospectus or any
Permitted Free Writing Prospectus shall be amended or supplemented (including,
except as noted in the proviso at the end of this Section 5(u), by the filing of
any Incorporated Document, but excluding any prospectus supplement filed
pursuant to Section 5(b) hereof) or (ii) the Shares are delivered to an Agent
pursuant to a Terms Agreement, in each case, the Company shall, unless the
Agents agree otherwise, cause Ernst & Young LLP promptly to furnish to the
Agents a letter, dated the date of filing with the Commission or the date of
effectiveness of such amendment or supplement, as applicable, of the same tenor
as the letter referred to in Section 7(a)(iv) hereof, but modified to relate to
the Registration Statement, the Prospectus or any Permitted Free Writing
Prospectus as amended and supplemented to the date of such letter; provided,
however, that the Company will not be required cause Ernst & Young LLP to
furnish such letter to the Agents in connection with the filing of a Current
Report on Form 8-K unless (A) such Current Report on Form 8-K is filed at any
time during which either a Transaction Acceptance is binding or a prospectus
relating to the Shares is required to be delivered under the Act and (B) the
Agents have reasonably requested such a letter based upon the event or events
reported in such Current Report on Form 8-K.

 

  (v) To disclose in its quarterly reports on Form 10-Q, in its annual report on
Form 10-K and/or, in prospectus supplements, the number of the Shares issued to
Noble pursuant to the Settlement Agreement and sold by Noble through the Agents
under this Agreement, the net proceeds to the Selling Stockholder, if any, from
the sale of the Shares and the compensation paid by the Selling Stockholder, if
any, with respect to sales of the Shares pursuant to this Agreement during the
relevant quarter.

 

  (w) To reasonably cooperate with any reasonable due diligence review requested
by the Agents or the Agents’ counsel from time to time in connection with the
transactions contemplated hereby or any Terms Agreement.

 

  (x) That no Stock Issuance (as defined in the Settlement Agreement) shall
occur when there is a Suspension Notice (as defined in the Settlement Agreement)
in effect.

 

  (y) To promptly furnish to the Agents any instructions to issue and sell
shares of Common Stock pursuant to the Settlement Agreement.

 

29



--------------------------------------------------------------------------------

6. Certain Covenants of the Selling Stockholder. The Selling Stockholder hereby
agrees with each Agent:

 

  (a) The Selling Stockholder will not prepare or have prepared on its behalf or
use, distribute or refer to, any “free writing prospectus”, as defined in
Rule 405 under the Act, without the prior consent of the Agents.

 

  (b) The Selling Stockholder will not directly or indirectly use the proceeds
of the Shares sold hereunder or under any Terms Agreement, or lend, contribute
or otherwise make available such proceeds to a subsidiary, joint venture partner
or other person or entity (i) to fund or facilitate any activities of or
business with any person that, at the time of such funding or facilitation, is
the subject or target of Sanctions, (ii) to fund or facilitate any activities of
or business in any Sanctioned Country or (iii) in any other manner that will
result in a violation by any person (including any person participating in the
transaction, whether as underwriter, advisor, investor or otherwise) of
Sanctions.

 

  (c) The Selling Stockholder will not, and will cause its subsidiaries not to,
take, directly or indirectly, any action designed to cause or result in, or that
constitutes or might reasonably be expected to constitute, the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Shares.

 

  (d) From and including the date hereof through and including June 17, 2016,
the Selling Stockholder will not (i) offer, pledge, announce the intention to
sell, sell, contract to sell, sell any option or contract to purchase, purchase
any option or contract to sell, grant any option, right or warrant to purchase
or otherwise transfer or dispose of, directly or indirectly, any shares of
Common Stock or any securities convertible into, or exercisable or exchangeable
for, such shares or (ii) enter into any swap or other agreement that transfers,
in whole or in part, any of the economic consequences of ownership of such
shares, whether any such transaction described in clause (i) or (ii) above is to
be settled by delivery of shares or such other securities, in cash or otherwise,
without the prior written consent of the Agents, other than the Shares to be
sold hereunder.

 

  (e) The Selling Stockholder consents to each Agent trading in the Common Stock
for such Agent’s own account and for the account of its clients at the same time
as sales of the Shares occur pursuant to this Agreement.

 

  (f)

Each Transaction Proposal made by the Selling Stockholder that is accepted by an
Agent by means of a Transaction Acceptance and each execution and delivery by
the Selling Stockholder and the Company of a Terms Agreement shall be deemed to
be (i) an affirmation that the representations and warranties of the Selling
Stockholder herein contained and contained in any certificate delivered to the
Agents pursuant hereto are true and correct at the Time of Acceptance or the
date of such Terms Agreement, as the case may be, and (ii) an undertaking that
such representations and warranties will be true and correct on any Time of
Sale, any

 

30



--------------------------------------------------------------------------------

  Closing Date and at the time of delivery to the applicable Agent of Shares
pursuant to the Transaction Proposal and Transaction Acceptance or the Time of
Delivery, as applicable, as though made at and as of each such time (it being
understood that such representations and warranties shall relate to the
Registration Statement, the Prospectus or any Permitted Free Writing Prospectus
as amended and supplemented to the time of such Transaction Acceptance or Terms
Agreement, as the case may be).

 

  (g) Each time that (i) the Registration Statement, the Prospectus or any
Permitted Free Writing Prospectus shall be amended or supplemented (including,
except as noted in the proviso at the end of this Section 6(g), by the filing by
the Company of any Incorporated Document, but excluding any prospectus
supplement filed pursuant to Section 5(b) hereof) or (ii) the Shares are
delivered to an Agent pursuant to a Terms Agreement, in each case, the Selling
Stockholder shall, unless the Agents agree otherwise, furnish or cause to be
furnished forthwith to the Agents and to counsel for the Agents a certificate of
the same tenor as the certificate referred to in Section 7(b)(i) hereof;
provided, however, that the Selling Stockholder will not be required to furnish
such certificate to the Agents in connection with the filing by the Company of a
Current Report on Form 8-K unless (1) such Current Report on Form 8-K is filed
at any time during which either a Transaction Acceptance is binding or a
prospectus relating to the Shares is required to be delivered under the Act and
(2) the Agents have reasonably requested such certificate based upon the event
or events reported in such Current Report on Form 8-K.

 

  (h) To report to the Company as soon as practicable following the end of each
fiscal quarter of the Company the number of the Shares sold through the Agents
under this Agreement, the net proceeds to the Selling Stockholder, if any, from
the sale of the Shares and the compensation paid by the Selling Stockholder, if
any, with respect to sales of the Shares pursuant to this Agreement during the
relevant quarter.

7. Execution of Agreement. Each Agent’s obligation to execute this Agreement
shall be subject to the satisfaction of the following conditions in connection
with, and on the intended date of the execution of, this Agreement:

 

  (a) the Company shall have delivered to the Agents and to the Selling
Stockholder:

(i) an officer’s certificate signed by one of its executive officers certifying
as to the matters set forth in Exhibit A-1 hereto;

(ii) an opinion of the General Counsel or a Deputy or Assistant General Counsel
of the Company, addressed to the Agents and dated the date of this Agreement, in
the form of Exhibit B hereto;

 

31



--------------------------------------------------------------------------------

(iii) an opinion and a 10b-5 statement of Davis Polk & Wardwell LLP, special
counsel for the Company, addressed to the Agents and dated the date of this
Agreement, in the form of Exhibit C hereto;

(iv) a letter of Ernst & Young LLP, dated the date of this Agreement and
addressed to the Agents, in a form reasonably satisfactory to the Agents and the
Agents’ counsel;

(v) evidence reasonably satisfactory to the Agents and the Agents’ counsel that
the Registration Statement is effective;

(vi) evidence reasonably satisfactory to the Agents and the Agents’ counsel that
the Shares have been approved for listing on the Exchange, subject only to
notice of issuance on or before the date hereof;

(vii) resolutions duly adopted by the Company’s board of directors, and
certified by an officer of the Company, authorizing the Company’s execution of
this Agreement and the consummation by the Company of the transactions
contemplated hereby, including the issuance of the Shares; and

(viii) such other documents as the Agents shall reasonably request;

 

  (b) the Selling Stockholder shall have delivered to the Agents:

(i) an officer’s certificate signed by one of its executive officers certifying
as to the matters set forth in Exhibit A-2 hereto;

(ii) an opinion of Baker Botts L.L.P., counsel for the Selling Stockholder,
addressed to the Agents and dated the date of this Agreement, in the form of
Exhibit D hereto;

(iii) resolutions duly adopted by the Selling Stockholder’s members or managers,
and certified by an officer of the Selling Stockholder, authorizing the Selling
Stockholder’s execution of this Agreement and the consummation by the Selling
Stockholder of the transactions contemplated hereby, including the sale of the
Shares;

(iv) a properly completed and executed United States Treasury Department Form
W-9 or W-8 (or other applicable form or statement specified by the Treasury
Department regulations in lieu thereof) in order to facilitate the Agents’
documentation of their compliance with the reporting and withholding provisions
of the Tax Equity and Fiscal Responsibility Act of 1982 with respect to the
transactions herein contemplated; and

(v) such other documents as the Agents shall reasonably request;

 

32



--------------------------------------------------------------------------------

  (c) the Agents shall have received the favorable opinion of
Cravath, Swaine & Moore LLP, special counsel for the Agents, as to the matters
set forth in Exhibit E hereto.

8. Conditions of the Agents’ Obligation. Each Agent’s obligation to solicit
purchases on an agency basis for the Shares or otherwise take any action
pursuant to a Transaction Acceptance and to purchase the Shares pursuant to any
Terms Agreement shall be subject to the satisfaction of the following
conditions:

 

  (a) At the Time of Acceptance, at the time of the commencement of trading on
the Exchange on the Purchase Date and at the time of closing on the Closing Date
or, with respect to a transaction pursuant to a Terms Agreement, at the Time of
Sale and at the Time of Delivery:

(i) The representations and warranties on the part of the Company and the
Selling Stockholder herein contained or contained in any certificate of an
officer or officers of the Company or the Selling Stockholder delivered pursuant
to the provisions hereof shall be true and correct in all respects.

(ii) The Company and the Selling Stockholder shall have performed and observed
its covenants and other obligations hereunder and/or under any Terms Agreement,
as the case may be, in all material respects.

(iii) With respect to an Agency Transaction, from the Time of Acceptance until
the Closing Date, or, with respect to a transaction pursuant to a Terms
Agreement, from the Time of Sale until the Time of Delivery, trading in the
Common Stock on the Exchange shall not have been suspended.

(iv) From the date of this Agreement, no event or condition of a type described
in Section 3(e) hereof shall have occurred or shall exist, which event or
condition is not described in any Permitted Free Writing Prospectus (excluding
any amendment or supplement thereto) or the Prospectus (excluding any amendment
or supplement thereto) and the effect of which in the judgment of the Agents
makes it impracticable or inadvisable to proceed with the offering, sale or
delivery of the Shares on the Closing Date or at the Time of Delivery, as the
case may be, on the terms and in the manner contemplated by this Agreement or
any Terms Agreement, as the case may be, any Permitted Free Writing Prospectus
and the Prospectus.

(v) The Shares to be sold pursuant to the Transaction Acceptance or pursuant to
a Terms Agreement, as applicable, shall have been approved for listing on the
Exchange, subject only to notice of issuance.

(vi) (A) No action shall have been taken and no statute, rule, regulation or
order shall have been enacted, adopted or issued by any federal, state or
foreign governmental or regulatory authority that would, as of the Closing Date
or as of the Time of Delivery, as the case may be, prevent the issuance or sale
of the Shares and (B) no injunction or order of any federal, state or foreign
court shall have been issued that would, as of the Closing Date or as of the
Time of Delivery, as the case may be, prevent the issuance or sale of the
Shares.

 

33



--------------------------------------------------------------------------------

(vii) (A) No order suspending the effectiveness of the Registration Statement
shall be in effect, and no proceeding for such purpose or pursuant to Section 8A
under the Act shall be pending before or threatened by the Commission; (B) the
Prospectus and each Permitted Free Writing Prospectus shall have been timely
filed with the Commission under the Act (in the case of any Permitted Free
Writing Prospectus, to the extent required by Rule 433 under the Act); (C) all
requests by the Commission for additional information shall have been complied
with to the satisfaction of the Agents; and (D) no suspension of the
qualification of the Shares for offering or sale in any jurisdiction, and no
initiation or threatening of any proceedings for any of such purposes, will have
occurred and be in effect at the time of a Transaction Acceptance.

(viii) No amendment or supplement to the Registration Statement, the Prospectus
or any Permitted Free Writing Prospectus shall have been filed to which the
Agents shall have reasonably objected in writing.

(ix) Subsequent to the relevant Time of Acceptance or, in the case of a
Placement, subsequent to execution of the applicable Terms Agreement, (A) no
downgrading shall have occurred in the rating accorded any debt securities or
preferred equity securities of or guaranteed by the Company or any of its
subsidiaries by any “nationally recognized statistical rating organization”, as
such term is defined by the Commission for purposes of Section 3(a)(62) of the
Exchange Act and (B) no such organization shall have publicly announced that it
has under surveillance or review, or has changed its outlook with respect to,
its rating of any debt securities or preferred equity securities of or
guaranteed by the Company or any of its subsidiaries (other than an announcement
with positive implications of a possible upgrading) in each case that has not
been described in any Permitted Free Writing Prospectus issued prior to any
related Time of Sale.

 

  (b) At every date specified in Sections 5(s), 5(t), 5(u) and 6(g) hereof and
on such other dates as reasonably requested by the Agents, the Agents shall have
received the officer’s certificates, opinions of counsel and accountants’
letters provided for under Sections 5(s), 5(t), 5(u) and 6(g), respectively.

9. Termination by the Agents.

 

  (a) If the solicitation of purchases on an agency basis of the Shares, as
contemplated by this Agreement, is not carried out by any Agent for any reason
permitted under this Agreement or if such sale is not carried out because the
Company or the Selling Stockholder is unable to comply in all material respects
with any of the terms of this Agreement or any Terms Agreement, the Company and
the Selling Stockholder shall not be under any obligation or liability under
this Agreement to such Agent (except to the extent provided in Sections 5(k) and
11 hereof) and such Agent shall be under no obligation or liability to the
Company under this Agreement (except to the extent provided in Section 11
hereof) or to one another hereunder.

 

34



--------------------------------------------------------------------------------

  (b) Each Agent may terminate this Agreement with respect to itself for any
reason upon giving prior written notice to the Company and the Selling
Stockholder. Any such termination shall be without liability of any party to any
other party, except that the provisions of Sections 5(g) and 5(i) (to the extent
any Shares have been sold pursuant to this Agreement) and Sections 5(k) and 11
hereof shall remain in full force and effect notwithstanding such termination.

 

  (c) (i) In the case of any purchase by an Agent pursuant to a Terms Agreement,
the obligations of such Agent pursuant to such Terms Agreement shall be subject
to termination at any time at or prior to the Time of Delivery, if, (A) since
the time of execution of the Terms Agreement or the respective dates as of which
information is given in the Registration Statement, the Prospectus and any
Permitted Free Writing Prospectus, (I) trading generally shall have been
materially suspended or materially limited on or by, as the case may be, either
the Exchange or the NASDAQ Global Select Market, (II) trading of any securities
of the Company shall have been suspended on any exchange or in any over-the
counter market, (III) a general moratorium on commercial banking activities in
New York shall have been declared by either Federal or New York State
authorities, (IV) there shall have occurred any attack on, or outbreak or
escalation of hostilities or act of terrorism involving, the United States, or
any change in financial markets or any calamity or crisis that, in each case, in
such Agent’s judgment, is material and adverse or (V) any material disruption of
settlements of securities or clearance services in the United States that would
materially impair settlement and clearance with respect to the Shares and (B) in
the case of any of the events specified in clauses (A)(I) through (V), such
event singly or together with any other such event specified in clauses (A)(I)
through (V) makes it, in such Agent’s judgment, impracticable to market the
Shares on the terms and in the manner contemplated in the Prospectus. If such
Agent elects to terminate its obligations pursuant to this paragraph, the
Selling Stockholder shall be notified promptly in writing.

(ii) In the case of any Agency Transaction, the obligations of the applicable
Agent to make the payment specified in Section 2(c) of this Distribution
Agreement shall be subject to termination or reduction as determined by such
Agent in good faith and in a commercially reasonable manner taking into account
the nature and duration of the relevant event or events in clause (A), at any
time at or prior to the scheduled Closing Date for such Agency Transaction, if,
(A) on any Exchange Business Day on which Shares subject to such Agency
Transaction are scheduled to be sold, (I) trading generally shall have been
materially suspended or materially limited on or by, as the case may be, either
the Exchange or the NASDAQ Global Select Market, (II) trading of any securities
of the Company shall have been suspended on any exchange or in any over-the
counter market, (III) a general moratorium on commercial banking activities in
New York shall have been declared by either Federal or New York State

 

35



--------------------------------------------------------------------------------

authorities, (IV) there shall have occurred any attack on, or outbreak or
escalation of hostilities or act of terrorism involving, the United States, or
any change in financial markets or any calamity or crisis that, in each case, in
such Agent’s judgment, is material and adverse or (V) any material disruption of
settlements of securities or clearance services in the United States that would
materially impair settlement and clearance with respect to the Shares. If such
Agent elects to terminate or so reduce its obligations to make the payment
specified in Section 2(c) of this Distribution Agreement pursuant to this
paragraph, the Selling Stockholder shall be notified promptly in writing.

10. Termination by the Selling Stockholder. The Selling Stockholder may
terminate this Agreement in its sole discretion at any time upon prior written
notice to the Agents; provided that, with respect to any pending sale through a
Direct Seller, the obligations of the Selling Stockholder and the Company,
including, without limitation, the provisions of Sections 1(e) and 5(k), shall
remain in full force and effect notwithstanding such termination.

11. Indemnity and Contribution.

 

  (a) The Company agrees to indemnify and hold harmless each Agent, each Agent’s
affiliates, the directors and officers of each Agent and each Agent’s
affiliates, and each person, if any, who controls such Agent within the meaning
of Section 15 of the Act or Section 20 of the Exchange Act and the Selling
Stockholder, the Selling Stockholder’s affiliates, the directors and officers of
the Selling Stockholder and the Selling Stockholder’s affiliates, and each
person, if any, who controls the Selling Stockholder within the meaning of
Section 15 of the Act or Section 20 of the Exchange Act, in each case, from and
against any and all losses, claims, damages and liabilities (including, without
limitation, reasonable out of pocket legal fees and other expenses incurred in
connection with any suit, action or proceeding or any claim asserted, as such
fees and expenses are incurred) that arise out of, or are based upon, (i) any
untrue statement or alleged untrue statement of a material fact contained in the
Registration Statement or caused by any omission or alleged omission to state
therein a material fact required to be stated therein or necessary in order to
make the statements therein not misleading or (ii) any untrue statement or
alleged untrue statement of a material fact contained in the Prospectus (or any
amendment or supplement thereto), any Permitted Free Writing Prospectus (or any
amendment or supplement thereto) or caused by any omission or alleged omission
to state therein a material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading, in each case except insofar as such losses, claims, damages or
liabilities arise out of, or are based upon, any untrue statement or omission or
alleged untrue statement or omission made in reliance upon and in conformity
with any Agent Information or any Selling Stockholder Information, it being
understood and agreed that the only such information furnished by the Agents and
the Selling Stockholder consists of the information described as such in
subsections (b) and (c) below, respectively.

 

36



--------------------------------------------------------------------------------

  (b) The Selling Stockholder agrees to indemnify and hold harmless each Agent,
each Agent’s affiliates, the directors and officers of each Agent and the
Agent’s affiliates, and each person, if any, who controls such Agent within the
meaning of Section 15 of the Act or Section 20 of the Exchange Act and the
Company, its directors, its officers who signed the Registration Statement and
each person, if any, who controls the Company within the meaning of Section 15
of the Act or Section 20 of the Exchange Act, in each case to the same extent as
the indemnity set forth in paragraph (a) above, but only with respect to any
losses, claims, damages or liabilities that arise out of, or are based upon, any
untrue statement or omission or alleged untrue statement or omission made in
reliance upon and in conformity with any information relating to the Selling
Stockholder furnished to the Company in writing by the Selling Stockholder
expressly for use in the Registration Statement, the Basic Prospectus, the
Prospectus (or any amendment or supplement thereto) or any Permitted Free
Writing Prospectus, it being understood and agreed that the only such
information furnished by the Selling Stockholder consists of the information set
forth on Schedule II-A attached hereto.

 

  (c) Each Agent agrees to indemnify and hold harmless the Company, its
directors, its officers who signed the Registration Statement and each person,
if any, who controls the Company within the meaning of Section 15 of the Act or
Section 20 of the Exchange Act and the Selling Stockholder, in each case, to the
same extent as the indemnity set forth in paragraph (a) above, but only with
respect to any losses, claims, damages or liabilities that arise out of, or are
based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to the Agents furnished to the Company in writing by the Agents expressly for
use in the Registration Statement, the Basic Prospectus, the Prospectus (or any
amendment or supplement thereto) or any Permitted Free Writing Prospectus, it
being understood and agreed that the only such information furnished by the
Agents consists of the information set forth on Schedule II-B attached hereto.

 

  (d)

If any suit, action, proceeding (including any governmental or regulatory
investigation), claim or demand shall be brought or asserted against any person
in respect of which indemnification may be sought pursuant to either paragraph
(a), (b) or (c) above, such person (the “Indemnified Person”) shall promptly
notify the person against whom such indemnification may be sought (the
“Indemnifying Person”) in writing; provided that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have
under this Section 11 except to the extent that it has been materially
prejudiced (through the forfeiture of substantive rights or defenses) by such
failure; and provided, further, that the failure to notify the Indemnifying
Person shall not relieve it from any liability that it may have to an
Indemnified Person otherwise than under this Section 11. If any such proceeding
shall be brought or asserted against an Indemnified Person and it shall have
notified the Indemnifying Person thereof, the Indemnifying Person shall retain
counsel reasonably satisfactory to the Indemnified Person (who shall not,
without the consent of the Indemnified Person, be counsel to the

 

37



--------------------------------------------------------------------------------

  Indemnifying Person) to represent the Indemnified Person and any others
entitled to indemnification pursuant to this Section 11 that the Indemnifying
Person may designate in such proceeding and shall pay the fees and expenses of
such counsel related to such proceeding, as incurred. In any such proceeding,
any Indemnified Person shall have the right to retain its own counsel, but the
fees and expenses of such counsel shall be at the expense of such Indemnified
Person unless (i) the Indemnifying Person and the Indemnified Person shall have
mutually agreed to the contrary; (ii) the Indemnifying Person has failed within
a reasonable time to retain counsel reasonably satisfactory to the Indemnified
Person; (iii) the Indemnified Person shall have reasonably concluded that there
may be legal defenses available to it that are different from or in addition to
those available to the Indemnifying Person; or (iv) the named parties in any
such proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them. It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all Indemnified Persons, and that all
such fees and expenses shall be paid or reimbursed as they are incurred. Any
such separate firm for the Agents, their affiliates, directors and officers and
any control persons of the Agents shall be designated in writing by the Agents
or, if applicable, the Direct Seller, any such separate firm for the Selling
Stockholder, its affiliates, directors and officers and any control persons of
the Selling Stockholder shall be designated in writing by the Selling
Stockholder and any such separate firm for the Company, its directors, its
officers who signed the Registration Statement and any control persons of the
Company shall be designated in writing by the Company. The Indemnifying Person
shall not be liable for any settlement of any proceeding effected without its
written consent, but, if settled with such consent or if there be a final
judgment for the plaintiff, the Indemnifying Person agrees to indemnify each
Indemnified Person from and against any loss or liability by reason of such
settlement or judgment. Notwithstanding the foregoing sentence, if at any time
an Indemnified Person shall have requested that an Indemnifying Person reimburse
the Indemnified Person for fees and expenses of counsel as contemplated by this
paragraph, the Indemnifying Person shall be liable for any settlement of any
proceeding effected without its written consent if (A) such settlement is
entered into more than 30 days after receipt by the Indemnifying Person of such
request and (B) the Indemnifying Person shall not have reimbursed the
Indemnified Person in accordance with such request prior to the date of such
settlement. No Indemnifying Person shall, without the written consent of the
Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnification could have been sought hereunder by such Indemnified
Person, unless such settlement (x) includes an unconditional release of such
Indemnified Person, in form and substance reasonably satisfactory to such
Indemnified Person, from all liability on claims that are the subject matter of
such proceeding and (y) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified
Person.

 

38



--------------------------------------------------------------------------------

  (e) If the indemnification provided for in paragraphs (a), (b) and (c) above
is unavailable to an Indemnified Person or insufficient in respect of any
losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company and the Selling Stockholder, on the one hand,
and the applicable Agents, on the other, from the offering of the Shares or
(ii) if the allocation provided by clause (i) is not permitted by applicable
law, in such proportion as is appropriate to reflect not only the relative
benefits referred to in clause (i) but also the relative fault of the Company
and the Selling Stockholder, on the one hand, and the applicable Agents, on the
other, in connection with the statements or omissions that resulted in such
losses, claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative benefits received by the Company and the Selling
Stockholder, on the one hand, and the applicable Agents, on the other, shall be
deemed to be in the same respective proportions as the net proceeds (before
deducting expenses) received by the Selling Stockholder from the sale of the
Shares and the total discounts and commissions received by the Agents in
connection therewith bear to the aggregate Gross Sales Price of such Shares. The
relative fault of the Company and the Selling Stockholder, on the one hand, and
the applicable Agents, on the other, shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Company or the Selling Stockholder, on the one hand,
or by the applicable Agents, on the other, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

 

  (f) The Company, the Selling Stockholder and the Agents agree that it would
not be just and equitable if contribution pursuant to this Section 11 were
determined by pro rata allocation or by any other method of allocation that does
not take account of the equitable considerations referred to in paragraph (d)
above. The amount paid or payable by an Indemnified Person as a result of the
losses, claims, damages and liabilities referred to in paragraph (e) above shall
be deemed to include, subject to the limitations set forth above, any legal or
other expenses incurred by such Indemnified Person in connection with any such
action or claim. Notwithstanding the provisions of this Section 11, in no event
shall an Agent be required to contribute any amount in excess of the amount by
which the total discounts and commissions received by such Agent with respect to
the offering of the Shares exceeds the amount of any damages that such Agent has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Act) shall be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation.

 

39



--------------------------------------------------------------------------------

  (g) The remedies provided for in this Section 11 are not exclusive and shall
not limit any rights or remedies which may otherwise be available to any
Indemnified Person at law or in equity.

12. Notices. All notices and other communications under this Agreement and any
Terms Agreement shall be in writing and shall be deemed to have been duly given
if mailed or transmitted and confirmed by any standard form of communication,
and (a) shall be sufficient in all respects if delivered or sent to: if to J.P.
Morgan Securities LLC, to J.P. Morgan Securities LLC, 383 Madison Avenue, 7th
Floor, New York, New York 10179, to the attention of the Special Equities Group,
Adam Rosenbluth (email adam.s.rosenbluth@jpmorgan.com) and Brett Chalmers (email
brett.chalmers@jpmorgan.com); and if to HSBC Securities (USA) Inc., to HSBC
Securities (USA) Inc., Attention: Prospectus Department, 452 Fifth Avenue, New
York, New York 10018, telephone: +1 (877) 429-7459, or by emailing:
nyequity.syndicate@us.hsbc.com; (b) if to the Selling Stockholder, shall be
sufficient in all respects if delivered or sent to the Selling Stockholder at
the officers of the Selling Stockholder at 13135 South Dairy Ashford Road, Sugar
Land, Texas 77478, to the attention of Legal Department (email:
SRechter@noblecorp.com), with a copy to John D. Geddes at Baker Botts L.L.P.,
One Shell Plaza, 910 Louisiana Street, Houston, Texas 77002-4995 (email:
john.geddes@bakerbotts.com); and (c) if to the Company, shall be sufficient in
all respects if delivered or sent to the Company at the offices of the Company
at 333 North Central Avenue, Phoenix, Arizona 85004, to the attention of the
Chief Financial Officer (email kathleen_quirk@fmi.com), with a copy to Monique
A. Cenac at Jones Walker LLP, 333 N. Central Avenue, 25th Floor, Phoenix,
Arizona 85004 (email mcenac@joneswalker.com). Notwithstanding the foregoing,
Transaction Proposals shall be delivered by the Selling Stockholder to the
Agents via e-mail in “.pdf” format to the applicable Agent as follows: if to
J.P. Morgan Securities LLC, to Adam Rosenbluth (email:
adam.s.rosenbluth@jpmorgan.com), Brett Chalmers (email:
brett.chalmers@jpmorgan.com), Jemil Salih (email: jemil.d.salih@jpmorgan.com)
and Ara Movsesian (email: ara.movsesian@jpmorgan.com), if to HSBC Securities
(USA) Inc., to Jeffrey Nicklas (email: jeffreynicklas@us.hsbc.com); and
Transaction Acceptances shall be delivered by the Agents to the Company via
e-mail in “.pdf” format to: Kathleen L. Quirk (email: kathleen_quirk@fmi.com),
with copies to Dionne M. Rousseau (email: drousseau@joneswalker.com) and Monique
A. Cenac (email: mcenac@joneswalker.com).

13. No Fiduciary Relationship. The Selling Stockholder acknowledges and agrees
that each Agent is acting solely in the capacity of an arm’s length contractual
counterparty to the Selling Stockholder with respect to the offering of Shares
contemplated hereby (including in connection with determining the terms of the
offering) and not as a financial advisor or a fiduciary to, or an agent of, the
Selling Stockholder or any other person. Additionally, no Agent is advising the
Selling Stockholder or any other person as to any legal, tax, investment,
accounting or regulatory matters in any jurisdiction. The Selling Stockholder
shall consult with its own advisors concerning such matters and shall be
responsible for making its own independent investigation and appraisal of the
transactions contemplated hereby, and no Agent shall have any responsibility or
liability to the Selling Stockholder with respect thereto. Any review by the
Agents of the Company, the transactions contemplated hereby or other matters
relating to such transactions will be performed solely for the benefit of the
Agents and shall not be on behalf of the Selling Stockholder.

 

40



--------------------------------------------------------------------------------

14. Governing Law; Construction. This Agreement, any Terms Agreement and any
claim, counterclaim or dispute of any kind or nature whatsoever arising out of
or in any way relating to this Agreement or any Terms Agreement (“Claim”),
directly or indirectly, shall be governed by, and construed in accordance with,
the laws of the State of New York, other than rules governing choice of
applicable law. The Section headings in this Agreement and any Terms Agreement
have been inserted as a matter of convenience of reference and are not a part of
this Agreement or any Terms Agreement.

15. Submission to Jurisdiction. Except as set forth below, no Claim may be
commenced, prosecuted or continued in any court other than the courts of the
State of New York located in the City and County of New York or in the United
States District Court for the Southern District of New York, which courts shall
have exclusive jurisdiction over the adjudication of such matters, and the
Selling Stockholder and the Company consent to the jurisdiction of such courts
and personal service with respect thereto. Each of the Agents, the Selling
Stockholder and the Company, on its behalf and, to the extent permitted by
applicable law, on behalf of its stockholders and affiliates, waives all right
to trial by jury in any action, proceeding or counterclaim, whether based upon
contract, tort or otherwise, in any way arising out of or relating to this
Agreement or any Terms Agreement. The Company and the Selling Stockholder each
agree that a final and non-appealable judgment in any such action, proceeding or
counterclaim brought in any such court shall be conclusive and binding upon the
Company and the Selling Stockholder and may be enforced in any other courts in
the jurisdiction of which the Company or the Selling Stockholder is or may be
subject, by suit upon such judgment.

16. Parties in Interest. The agreements set forth herein and in any Terms
Agreement have been and are made solely for the benefit of the Agents and the
Selling Stockholder and, to the extent provided in Section 11 hereof, the
controlling persons, directors and officers referred to in such section, and
their respective successors, assigns, heirs, personal representatives and
executors and administrators. No other person, partnership, association or
corporation (including a purchaser, as such purchaser, from any of the Agents)
shall acquire or have any right under or by virtue of this Agreement or any
Terms Agreement.

17. Counterparts. This Agreement and any Terms Agreement may be signed in
counterparts (which may include counterparts delivered by any standard form of
telecommunication), each of which shall be an original and all of which together
shall constitute one and the same instrument.

18. Successors and Assigns. This Agreement shall be binding upon the Agents, the
Company and the Selling Stockholder and their respective successors and assigns
and any successor or assign of any substantial portion of the Company’s, the
Selling Stockholder’s and the Agents’ respective businesses and/or assets.

19. Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company, the Selling
Stockholder and the Agents contained in

 

41



--------------------------------------------------------------------------------

this Agreement or made by or on behalf of the Company, the Selling Stockholder
or the Agents pursuant to this Agreement or any certificate delivered pursuant
hereto shall survive the delivery of and payment for the Shares and shall remain
in full force and effect, regardless of any termination of this Agreement or any
investigation made by or on behalf of the Company, the Selling Stockholder or
the Agents.

20. Certain Defined Terms. For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under Act and (b) the term “significant subsidiary” has the meaning set
forth in Rule 1-02 of Regulation S-X under the Exchange Act.

21. Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.

22. Miscellaneous.

 

  (a) Certain of the Agents may be direct or indirect subsidiaries of
banks. Such Agents are not banks and are separate from any bank affiliated
thereto. Because such Agents are separately incorporated entities, each such
Agent is solely responsible for its own contractual obligations and commitments,
including obligations with respect to sales and purchases of
securities. Securities sold, offered or recommended by such Agents are not
deposits, are not insured by the Federal Deposit Insurance Corporation, are not
guaranteed by a branch or agency of any bank affiliated therewith and are not
otherwise an obligation or responsibility of a branch or agency of any bank
affiliated therewith.

 

  (b) Lending affiliates of the Agents may have lending relationships with
issuers of securities underwritten or privately placed by the Agents. To the
extent required under the securities laws, prospectuses and other disclosure
documents for securities underwritten or privately placed by such Agents will
disclose the existence of any such lending relationships and whether the
proceeds of the issue will be used to repay debts owed to affiliates of such
Agents.

 

  (c) The Agents and one or more of their respective affiliates may make markets
in the Common Stock or other securities of the Company, in connection with which
they may buy and sell, as agent or principal, for long or short account, shares
of the Common Stock or other securities of the Company, at the same time that
the Agents are acting as agents pursuant to this Agreement; provided that each
Agent acknowledges and agrees that any such transactions are not being, and
shall not be deemed to have been, undertaken at the request or direction of, or
for the account of, the Company or the Selling Stockholder, and that neither the
Company nor the Selling Stockholder has and shall have control over any decision
by such Agents and their respective affiliates to enter into any such
transactions.

 

42



--------------------------------------------------------------------------------

  (d) Each Agent acknowledges and agrees that the arrangements among the Agents
in connection with the transactions contemplated by this Agreement shall be
governed by J.P. Morgan Securities LLC’s Master Agreement Among Underwriters
(the “MAAU”) (whether or not each such Agent has previously signed the MAAU),
and any Direct Seller may act on behalf of the other Agents hereunder in
connection with the sales of the Shares and otherwise as if it is the Manager
(as defined in the MAAU). It is agreed and understood that the application of
the MAAU to the transactions contemplated by this Agreement is solely for
purposes of convenience and shall not create any implication that the Agents are
underwriters for purposes of the Act or otherwise.

 

  (e) Except as may otherwise be provided in a Terms Agreement, if an Agent is
appointed as a Direct Seller, each of the Agents represents to the Selling
Stockholder that such Direct Seller is authorized to act on behalf of the
several Agents in connection with making any determination or judgment to be
made by the Agents pursuant to this Agreement, and the Selling Stockholder shall
be entitled to act and rely upon any request, notice, consent, waiver or
agreement purportedly given on behalf of the Agents when the same shall have
been given by such Direct Seller; provided, however, that at such time as an
Agent is party to a Transaction Acceptance at that time in effect, the consent,
approval, determination, judgment or similar action by such Agent shall also be
required to the extent provided by this Agreement.

[Signature page follows]

 

43



--------------------------------------------------------------------------------

If the foregoing correctly sets forth the understanding among the Selling
Stockholder, the Company and the Agents, please so indicate in the space
provided below for the purpose, whereupon this letter and your acceptance shall
constitute a binding agreement among the Selling Stockholder, the Company and
each Agent.

 

Very truly yours, NOBLE DRILLING (U.S.) LLC By:  

/s/ Dennis Lubojacky

Name:  

Dennis Lubojacky

Title:   Vice President

 

Accepted and agreed to as of the date first above written: J.P. MORGAN
SECURITIES LLC By:  

/s/ Adam S. Rosenbluth

Name:   Adam S. Rosenbluth Title:   Executive Director HSBC SECURITIES
(USA) INC. By:  

/s/ Jeffrey Nicklas

Name:   Jeffrey Nicklas Title:   Director FREEPORT-MCMORAN INC. By:  

/s/ Kathleen L. Quirk

Name:   Kathleen L. Quirk Title:  

Executive Vice President,

Chief Financial Officer & Treasurer

[Distribution Agreement]